Exhibit 10.1
Prepared by, and after recording
return to:
David J. McPherson, Esquire
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
MULTIFAMILY MORTGAGE,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT

(INDIANA)

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA       Form 4015   11/01

© 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
1. DEFINITIONS
    1    
2. UNIFORM COMMERCIAL CODE SECURITY AGREEMENT
    5    
3. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION
    6    
4. ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY
    8    
5. PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS; PREPAYMENT PREMIUM
    9    
6. EXCULPATION
    9    
7. DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES
    9    
8. COLLATERAL AGREEMENTS
    10    
9. APPLICATION OF PAYMENTS
    10    
10. COMPLIANCE WITH LAWS
    11    
11. USE OF PROPERTY
    11    
12. PROTECTION OF LENDER’S SECURITY
    11    
13. INSPECTION
    12    
14. BOOKS AND RECORDS; FINANCIAL REPORTING
    12    
15. TAXES; OPERATING EXPENSES
    13    
16. LIENS; ENCUMBRANCES
    14    
17. PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY
    14    
18. ENVIRONMENTAL HAZARDS
    15    
19. PROPERTY AND LIABILITY INSURANCE
    19    
20. CONDEMNATION
    20    
21. TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER
    21    
22. EVENTS OF DEFAULT
    24  

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page i

© 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



              PAGE  
23. REMEDIES CUMULATIVE
    25    
24. FORBEARANCE
    25    
25. LOAN CHARGES
    25    
26. WAIVER OF STATUTE OF LIMITATIONS
    26    
27. WAIVER OF MARSHALLING
    26    
28. FURTHER ASSURANCES
    26    
29. ESTOPPEL CERTIFICATE
    26    
30. GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE
    26    
31. NOTICE
    27    
32. SALE OF NOTE; CHANGE IN SERVICER
    27    
33. SINGLE ASSET BORROWER
    27    
34. SUCCESSORS AND ASSIGNS BOUND
    27    
35. JOINT AND SEVERAL LIABILITY
    27    
36. RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY
    27    
37. SEVERABILITY; AMENDMENTS
    28    
38. CONSTRUCTION
    28    
39. LOAN SERVICING
    28    
40. DISCLOSURE OF INFORMATION
    28    
41. NO CHANGE IN FACTS OR CIRCUMSTANCES
    28    
42. SUBROGATION
    28    
43. ACCELERATION; REMEDIES
    29    
44. PREPARATION AND FILING OF FINANCING STATEMENTS
    29    
45. RELEASE
    29    
46. WAIVER OF VALUATION AND APPRAISEMENT
    29    
47. WAIVER OF TRIAL BY JURY
    29  

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page ii

 



--------------------------------------------------------------------------------



 



Sunrise of Fall Creek
MULTIFAMILY MORTGAGE,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT
     THIS MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (the
“Instrument”) is dated as of the 7th day of May, 2008, between SUNRISE FALL
CREEK ASSISTED LIVING, L.L.C., a limited liability company organized and
existing under the laws of Indiana, whose address is c/o Sunrise Senior Living
Investments, Inc., 7902 Westpark Drive, McLean, Virginia 22102, as mortgagor
(“Borrower”), and CAPMARK BANK, an industrial bank organized and existing under
the laws of Utah, whose address is 6955 Union Park Center, Suite 330, Midvale,
Utah 84047, Attn: President, with a copy to Capmark Finance Inc., 116 Welsh
Road, Horsham, Pennsylvania 19044, Attn: Servicing – Executive Vice President,
as mortgagee (“Lender”).
     Borrower is indebted to Lender in the principal amount of $10,558,000.00,
as evidenced by Borrower’s Multifamily Note payable to Lender dated as of the
date of this Instrument, and maturing on June 1, 2013.
     TO SECURE TO LENDER the repayment of the Indebtedness, and all renewals,
extensions and modifications of the Indebtedness, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents, Borrower
mortgages, warrants, grants, conveys and assigns to Lender the Mortgaged
Property, including the Land located in the County of Marion, State of Indiana
and described in Exhibit A attached to this Instrument.
     Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to mortgage, grant,
convey and assign the Mortgaged Property, and that the Mortgaged Property is
unencumbered. Borrower covenants that Borrower will warrant and defend generally
the title to the Mortgaged Property against all claims and demands, subject to
any easements and restrictions listed in a schedule of exceptions to coverage in
any title insurance policy issued to Lender contemporaneously with the execution
and recordation of this Instrument and insuring Lender’s interest in the
Mortgaged Property.
     Covenants. Borrower and Lender covenant and agree as follows:
     1. DEFINITIONS. The following terms, when used in this Instrument
(including when used in the above recitals), shall have the following meanings:
     (a) “Borrower” means all persons or entities identified as “Borrower” in
the first paragraph of this Instrument, together with their successors and
assigns.
     (b) “Collateral Agreement” means any separate agreement between Borrower
and Lender for the purpose of establishing replacement reserves for the
Mortgaged Property, establishing a fund to assure completion of repairs or
improvements specified in that agreement, or assuring reduction of the
outstanding principal balance of the Indebtedness if the occupancy of or income
from the Mortgaged Property does not increase to a level specified in that
agreement, or any other agreement or agreements between Borrower and Lender
which provide for the establishment of any other fund, reserve or account.

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 1

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



     (c) “Environmental Permit” means any permit, license, or other
authorization issued under any Hazardous Materials Law with respect to any
activities or businesses conducted on or in relation to the Mortgaged Property.
     (d) “Event of Default” means the occurrence of any event listed in
Section 22.
     (e) “Fixtures” means all property which is so attached to the Land or the
Improvements as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators, installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air, or light; antennas, cable,
wiring and conduits used in connection with radio, television, security, fire
prevention, or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.
     (f) “Governmental Authority” means any board, commission, department or
body of any municipal, county, state or federal governmental unit, or any
subdivision of any of them, that has or acquires jurisdiction over the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property.
     (g) “Hazardous Materials” means petroleum and petroleum products and
compounds containing them, including gasoline, diesel fuel and oil; explosives;
flammable materials; radioactive materials; polychlorinated biphenyls (“PCBs”)
and compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” or “pollutant” within the
meaning of any Hazardous Materials Law.
     (h) “Hazardous Materials Laws” means all federal, state, and local laws,
ordinances and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials and apply to Borrower or to the Mortgaged Property. Hazardous
Materials Laws include, but are not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., the
Toxic Substance Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water
Act, 33 U.S.C. Section 1251, et seq., and the Hazardous Materials Transportation
Act, 49 U.S.C. Section 5101, et seq., and their state analogs.
     (i) “Impositions” and “Imposition Deposits” are defined in Section 7(a).
     (j) “Improvements” means the buildings, structures, improvements, and
alterations now constructed or at any time in the future constructed or placed
upon the Land, including any future replacements and additions.

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 2

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



     (k) “Indebtedness” means the principal of, interest on, and all other
amounts due at any time under, the Note, this Instrument or any other Loan
Document, including prepayment premiums, late charges, default interest, and
advances as provided in Section 12 to protect the security of this Instrument.
     (l) [Intentionally omitted]
     (m) “Key Principal” means the natural person(s) or entity identified as
such at the foot of this Instrument, and any person or entity who becomes a Key
Principal after the date of this Instrument and is identified as such in an
amendment or supplement to this Instrument.
     (n) “Land” means the land described in Exhibit A.
     (o) “Leases” means all present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Mortgaged Property, or any
portion of the Mortgaged Property (including proprietary leases or occupancy
agreements if Borrower is a cooperative housing corporation), and all
modifications, extensions or renewals.
     (p) “Lender” means the entity identified as “Lender” in the first paragraph
of this Instrument and its successors and assigns, or any subsequent holder of
the Note.
     (q) “Loan Documents” means the Note, this Instrument, all guaranties, all
indemnity agreements, all Collateral Agreements, O&M Programs, and any other
documents now or in the future executed by Borrower, Key Principal, any
guarantor or any other person in connection with the loan evidenced by the Note,
as such documents may be amended from time to time.
     (r) “Loan Servicer” means the entity that from time to time is designated
by Lender to collect payments and deposits and receive notices under the Note,
this Instrument and any other Loan Document, and otherwise to service the loan
evidenced by the Note for the benefit of Lender. Unless Borrower receives notice
to the contrary, the Loan Servicer is the entity identified as “Lender” in the
first paragraph of this Instrument.
     (s) “Mortgaged Property” means all of Borrower’s present and future right,
title and interest in and to all of the following:

  (1)   the Land;     (2)   the Improvements;     (3)   the Fixtures;     (4)  
the Personalty;     (5)   all current and future rights, including air rights,
development rights, zoning rights and other similar rights or interests,
easements, tenements, rights-of-way, strips and gores of land, streets, alleys,
roads, sewer rights, waters, watercourses, and appurtenances related to or
benefitting the Land or the Improvements, or both, and all rights-of-way,
streets, alleys and roads which may have been or may in the future be vacated;  
  (6)   all proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 3

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



      Mortgaged Property, whether or not Borrower obtained the insurance
pursuant to Lender’s requirement;     (7)   all awards, payments and other
compensation made or to be made by any municipal, state or federal authority
with respect to the Land, the Improvements, the Fixtures, the Personalty or any
other part of the Mortgaged Property, including any awards or settlements
resulting from condemnation proceedings or the total or partial taking of the
Land, the Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property under the power of eminent domain or otherwise and including
any conveyance in lieu thereof;     (8)   all contracts, options and other
agreements for the sale of the Land, the Improvements, the Fixtures, the
Personalty or any other part of the Mortgaged Property entered into by Borrower
now or in the future, including cash or securities deposited to secure
performance by parties of their obligations;     (9)   all proceeds from the
conversion, voluntary or involuntary, of any of the above into cash or
liquidated claims, and the right to collect such proceeds;     (10)   all Rents
and Leases;     (11)   all earnings, royalties, accounts receivable, issues and
profits from the Land, the Improvements or any other part of the Mortgaged
Property, and all undisbursed proceeds of the loan secured by this Instrument
and, if Borrower is a cooperative housing corporation, maintenance charges or
assessments payable by shareholders or residents;     (12)   all Imposition
Deposits;     (13)   all refunds or rebates of Impositions by any municipal,
state or federal authority or insurance company (other than refunds applicable
to periods before the real property tax year in which this Instrument is dated);
    (14)   all tenant security deposits which have not been forfeited by any
tenant under any Lease; and     (15)   all names under or by which any of the
above Mortgaged Property may be operated or known, and all trademarks, trade
names, and goodwill relating to any of the Mortgaged Property.

     (t) “Note” means the Multifamily Note described on page 1 of this
Instrument, including the Acknowledgment and Agreement of Key Principal to
Personal Liability for Exceptions to Non-Recourse Liability (if any), and all
schedules, riders, allonges and addenda, as such Multifamily Note may be amended
from time to time.
     (u) “O&M Program” is defined in Section 18(a).
     (v) “Personalty” means all equipment, inventory, general intangibles which
are used now or in the future in connection with the ownership, management or
operation of the Land or the Improvements or are located on the Land or in the
Improvements, including furniture,

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 4

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



furnishings, machinery, building materials, appliances, goods, supplies, tools,
books, records (whether in written or electronic form), computer equipment
(hardware and software) and other tangible personal property (other than
Fixtures) which are used now or in the future in connection with the ownership,
management or operation of the Land or the Improvements or are located on the
Land or in the Improvements, and any operating agreements relating to the Land
or the Improvements, and any surveys, plans and specifications and contracts for
architectural, engineering and construction services relating to the Land or the
Improvements and all other intangible property and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land.
     (w) “Property Jurisdiction” is defined in Section 30(a).
     (x) “Rents” means all rents (whether from residential or non-residential
space), revenues and other income of the Land or the Improvements, including
subsidy payments received from any sources (including, but not limited to
payments under any Housing Assistance Payments Contract) parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due, or to
become due, and deposits forfeited by tenants.
     (y) “Taxes” means all taxes, assessments, vault rentals and other charges,
if any, general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Land or the Improvements.
     (z) “Transfer” means (A) a sale, assignment, transfer or other disposition
(whether voluntary, involuntary or by operation of law); (B) the granting,
creating or attachment of a lien, encumbrance or security interest (whether
voluntary, involuntary or by operation of law); (C) the issuance or other
creation of an ownership interest in a legal entity, including a partnership
interest, interest in a limited liability company or corporate stock; (D) the
withdrawal, retirement, removal or involuntary resignation of a partner in a
partnership or a member or manager in a limited liability company; or (E) the
merger, dissolution, liquidation, or consolidation of a legal entity. “Transfer”
does not include (i) a conveyance of the Mortgaged Property at a judicial or
non-judicial foreclosure sale under this Instrument or (ii) the Mortgaged
Property becoming part of a bankruptcy estate by operation of law under the
United States Bankruptcy Code. For purposes of defining the term “Transfer,” the
term “partnership” shall mean a general partnership, a limited partnership, a
joint venture and a limited liability partnership, and the term “partner” shall
mean a general partner, a limited partner and a joint venturer.
     2. UNIFORM COMMERCIAL CODE SECURITY AGREEMENT. This Instrument is also a
security agreement under the Uniform Commercial Code for any of the Mortgaged
Property which, under applicable law, may be subject to a security interest
under the Uniform Commercial Code, whether acquired now or in the future, and
all products and cash and non-cash proceeds thereof (collectively, “UCC
Collateral”), and Borrower hereby grants to Lender a security interest in the
UCC Collateral. Borrower hereby authorizes Lender to file financing statements,
continuation statements and financing statement amendments, in such form as
Lender may require to perfect or continue the perfection of this security
interest and Borrower agrees, if Lender so requests, to execute and deliver to
Lender such financing statements, continuation statements and amendments.
Borrower shall pay all filing costs and all costs and expenses of any record
searches for financing statements that Lender may require. Without the prior
written consent of Lender, Borrower shall not create or permit to exist any
other lien or security interest in any of the UCC Collateral. If an Event of
Default has occurred and is

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 5

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



continuing, Lender shall have the remedies of a secured party under the Uniform
Commercial Code, in addition to all remedies provided by this Instrument or
existing under applicable law. In exercising any remedies, Lender may exercise
its remedies against the UCC Collateral separately or together, and in any
order, without in any way affecting the availability of Lender’s other remedies.
This Instrument constitutes a financing statement with respect to any part of
the Mortgaged Property which is or may become a Fixture.
     3. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
     (a) As part of the consideration for the Indebtedness, Borrower absolutely
and unconditionally assigns and transfers to Lender all Rents. It is the
intention of Borrower to establish a present, absolute and irrevocable transfer
and assignment to Lender of all Rents and to authorize and empower Lender to
collect and receive all Rents without the necessity of further action on the
part of Borrower. Promptly upon request by Lender, Borrower agrees to execute
and deliver such further assignments as Lender may from time to time require.
Borrower and Lender intend this assignment of Rents to be immediately effective
and to constitute an absolute present assignment and not an assignment for
additional security only. For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the “Mortgaged Property,” as that term is defined in Section 1(s).
However, if this present, absolute and unconditional assignment of Rents is not
enforceable by its terms under the laws of the Property Jurisdiction, then the
Rents shall be included as a part of the Mortgaged Property and it is the
intention of the Borrower that in this circumstance this Instrument create and
perfect a lien on Rents in favor of Lender, which lien shall be effective as of
the date of this Instrument.
     (b) After the occurrence of an Event of Default, Borrower authorizes Lender
to collect, sue for and compromise Rents and directs each tenant of the
Mortgaged Property to pay all Rents to, or as directed by, Lender, and Borrower
shall, upon Borrower’s receipt of any Rents from any sources (including, but not
limited to subsidy payments under any Housing Assistance Payments Contract), pay
the total amount of such receipts to the Lender. However, until the occurrence
of an Event of Default, Lender hereby grants to Borrower a revocable license to
collect and receive all Rents, to hold all Rents in trust for the benefit of
Lender and to apply all Rents to pay the installments of interest and principal
then due and payable under the Note and the other amounts then due and payable
under the other Loan Documents, including Imposition Deposits, and to pay the
current costs and expenses of managing, operating and maintaining the Mortgaged
Property, including utilities, Taxes and insurance premiums (to the extent not
included in Imposition Deposits), tenant improvements and other capital
expenditures. So long as no Event of Default has occurred and is continuing, the
Rents remaining after application pursuant to the preceding sentence may be
retained by Borrower free and clear of, and released from, Lender’s rights with
respect to Rents under this Instrument. From and after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, or by a receiver,
Borrower’s license to collect Rents shall automatically terminate and Lender
shall without notice be entitled to all Rents as they become due and payable,
including Rents then due and unpaid. Borrower shall pay to Lender upon demand
all Rents to which Lender is entitled. At any time on or after the date of
Lender’s demand for Rents, Lender may give, and Borrower hereby irrevocably
authorizes Lender to give, notice to all tenants of the Mortgaged Property
instructing them to pay all Rents to Lender, no tenant shall be obligated to
inquire further as to the occurrence or continuance of an Event of Default, and
no tenant shall be obligated to pay to Borrower any amounts which are actually
paid to Lender in response to such a notice. Any such notice by Lender shall be
delivered to each tenant personally, by mail or by delivering such demand to
each rental unit. Borrower shall not interfere with and shall cooperate with
Lender’s collection of such Rents.

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 6

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



     (c) Borrower represents and warrants to Lender that Borrower has not
executed any prior assignment of Rents (other than an assignment of Rents
securing indebtedness that will be paid off and discharged with the proceeds of
the loan evidenced by the Note), that Borrower has not performed, and Borrower
covenants and agrees that it will not perform, any acts and has not executed,
and shall not execute, any instrument which would prevent Lender from exercising
its rights under this Section 3, and that at the time of execution of this
Instrument there has been no anticipation or prepayment of any Rents for more
than two months prior to the due dates of such Rents. Borrower shall not collect
or accept payment of any Rents more than two months prior to the due dates of
such Rents.
     (d) If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender’s security or the solvency of Borrower and
even in the absence of waste, enter upon and take and maintain full control of
the Mortgaged Property in order to perform all acts that Lender in its
discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or desirable.
Alternatively, if an Event of Default has occurred and is continuing, regardless
of the adequacy of Lender’s security, without regard to Borrower’s solvency and
without the necessity of giving prior notice (oral or written) to Borrower,
Lender may apply to any court having jurisdiction for the appointment of a
receiver for the Mortgaged Property to take any or all of the actions set forth
in the preceding sentence. If Lender elects to seek the appointment of a
receiver for the Mortgaged Property at any time after an Event of Default has
occurred and is continuing, Borrower, by its execution of this Instrument,
expressly consents to the appointment of such receiver, including the
appointment of a receiver ex parte if permitted by applicable law. Lender or the
receiver, as the case may be, shall be entitled to receive a reasonable fee for
managing the Mortgaged Property. Immediately upon appointment of a receiver or
immediately upon the Lender’s entering upon and taking possession and control of
the Mortgaged Property, Borrower shall surrender possession of the Mortgaged
Property to Lender or the receiver, as the case may be, and shall deliver to
Lender or the receiver, as the case may be, all documents, records (including
records on electronic or magnetic media), accounts, surveys, plans, and
specifications relating to the Mortgaged Property and all security deposits and
prepaid Rents. In the event Lender takes possession and control of the Mortgaged
Property, Lender may exclude Borrower and its representatives from the Mortgaged
Property. Borrower acknowledges and agrees that the exercise by Lender of any of
the rights conferred under this Section 3 shall not be construed to make Lender
a mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.
     (e) If Lender enters the Mortgaged Property, Lender shall be liable to
account only to Borrower and only for those Rents actually received. Lender
shall not be liable to Borrower, anyone claiming under or through Borrower or
anyone having an interest in the Mortgaged Property, by reason of any act or
omission of Lender under this Section 3, and Borrower hereby releases and
discharges Lender from any such liability to the fullest extent permitted by
law.
     (f) If the Rents are not sufficient to meet the costs of taking control of
and managing the Mortgaged Property and collecting the Rents, any funds expended
by Lender for such purposes shall become an additional part of the Indebtedness
as provided in Section 12.
     (g) Any entering upon and taking of control of the Mortgaged Property by
Lender or the receiver, as the case may be, and any application of Rents as
provided in this Instrument shall

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 7

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



not cure or waive any Event of Default or invalidate any other right or remedy
of Lender under applicable law or provided for in this Instrument.
     4. ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.
     (a) As part of the consideration for the Indebtedness, Borrower absolutely
and unconditionally assigns and transfers to Lender all of Borrower’s right,
title and interest in, to and under the Leases, including Borrower’s right,
power and authority to modify the terms of any such Lease, or extend or
terminate any such Lease. It is the intention of Borrower to establish a
present, absolute and irrevocable transfer and assignment to Lender of all of
Borrower’s right, title and interest in, to and under the Leases. Borrower and
Lender intend this assignment of the Leases to be immediately effective and to
constitute an absolute present assignment and not an assignment for additional
security only. For purposes of giving effect to this absolute assignment of the
Leases, and for no other purpose, the Leases shall not be deemed to be a part of
the “Mortgaged Property,” as that term is defined in Section 1(s). However, if
this present, absolute and unconditional assignment of the Leases is not
enforceable by its terms under the laws of the Property Jurisdiction, then the
Leases shall be included as a part of the Mortgaged Property and it is the
intention of the Borrower that in this circumstance this Instrument create and
perfect a lien on the Leases in favor of Lender, which lien shall be effective
as of the date of this Instrument.
     (b) Until Lender gives notice to Borrower of Lender’s exercise of its
rights under this Section 4, Borrower shall have all rights, power and authority
granted to Borrower under any Lease (except as otherwise limited by this
Section or any other provision of this Instrument), including the right, power
and authority to modify the terms of any Lease or extend or terminate any Lease.
Upon the occurrence of an Event of Default, the permission given to Borrower
pursuant to the preceding sentence to exercise all rights, power and authority
under Leases shall automatically terminate. Borrower shall comply with and
observe Borrower’s obligations under all Leases, including Borrower’s
obligations pertaining to the maintenance and disposition of tenant security
deposits.
     (c) Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
shall not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and the Improvements. The acceptance by Lender of the assignment of the
Leases pursuant to Section 4(a) shall not at any time or in any event obligate
Lender to take any action under this Instrument or to expend any money or to
incur any expenses. Lender shall not be liable in any way for any injury or
damage to person or property sustained by any person or persons, firm or
corporation in or about the Mortgaged Property. Prior to Lender’s actual entry
into and taking possession of the Mortgaged Property, Lender shall not (i) be
obligated to perform any of the terms, covenants and conditions contained in any
Lease (or otherwise have any obligation with respect to any Lease); (ii) be
obligated to appear in or defend any action or proceeding relating to the Lease
or the Mortgaged Property; or (iii) be responsible for the operation, control,
care, management or repair of the Mortgaged Property or any portion of the
Mortgaged Property. The execution of this Instrument by Borrower shall
constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and shall be
that of Borrower, prior to such actual entry and taking of possession.
     (d) Upon delivery of notice by Lender to Borrower of Lender’s exercise of
Lender’s rights under this Section 4 at any time after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 8

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



Property directly, by a receiver, or by any other manner or proceeding permitted
by the laws of the Property Jurisdiction, Lender immediately shall have all
rights, powers and authority granted to Borrower under any Lease, including the
right, power and authority to modify the terms of any such Lease, or extend or
terminate any such Lease.
     (e) Borrower shall, promptly upon Lender’s request, deliver to Lender an
executed copy of each residential Lease then in effect. All Leases for
residential dwelling units shall be on forms approved by Lender, shall be for
initial terms of at least six months and not more than two years, and shall not
include options to purchase. If customary in the applicable market, residential
Leases with terms of less than six months may be permitted with Lender’s prior
written consent.
     (f) Borrower shall not lease any portion of the Mortgaged Property for
non-residential use except with the prior written consent of Lender and Lender’s
prior written approval of the Lease agreement. Borrower shall not modify the
terms of, or extend or terminate, any Lease for non-residential use (including
any Lease in existence on the date of this Instrument) without the prior written
consent of Lender. Borrower shall, without request by Lender, deliver an
executed copy of each non-residential Lease to Lender promptly after such Lease
is signed. All non-residential Leases, including renewals or extensions of
existing Leases, shall specifically provide that (1) such Leases are subordinate
to the lien of this Instrument (unless waived in writing by Lender); (2) the
tenant shall attorn to Lender and any purchaser at a foreclosure sale, such
attornment to be self-executing and effective upon acquisition of title to the
Mortgaged Property by any purchaser at a foreclosure sale or by Lender in any
manner; (3) the tenant agrees to execute such further evidences of attornment as
Lender or any purchaser at a foreclosure sale may from time to time request;
(4) the Lease shall not be terminated by foreclosure or any other transfer of
the Mortgaged Property; (5) after a foreclosure sale of the Mortgaged Property,
Lender or any other purchaser at such foreclosure sale may, at Lender’s or such
purchaser’s option, accept or terminate such Lease; and (6) the tenant shall,
upon receipt after the occurrence of an Event of Default of a written request
from Lender, pay all Rents payable under the Lease to Lender.
     (g) Borrower shall not receive or accept Rent under any Lease (whether
residential or non-residential) for more than two months in advance.
     5. PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS; PREPAYMENT
PREMIUM. Borrower shall pay the Indebtedness when due in accordance with the
terms of the Note and the other Loan Documents and shall perform, observe and
comply with all other provisions of the Note and the other Loan Documents.
Borrower shall pay a prepayment premium in connection with certain prepayments
of the Indebtedness, including a payment made after Lender’s exercise of any
right of acceleration of the Indebtedness, as provided in the Note.
     6. EXCULPATION. Borrower’s personal liability for payment of the
Indebtedness and for performance of the other obligations to be performed by it
under this Instrument is limited in the manner, and to the extent, provided in
the Note.
     7. DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.
     (a) Borrower shall deposit with Lender on the day monthly installments of
principal or interest, or both, are due under the Note (or on another day
designated in writing by Lender), until the Indebtedness is paid in full, an
additional amount sufficient to accumulate with Lender the entire sum required
to pay, when due (1) any water and sewer charges which, if not paid, may result
in a lien on all or any part of the Mortgaged Property, (2) the premiums for
fire and other hazard insurance, rent loss insurance and such other insurance as
Lender may require under

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 9

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



Section 19, (3) Taxes, and (4) amounts for other charges and expenses which
Lender at any time reasonably deems necessary to protect the Mortgaged Property,
to prevent the imposition of liens on the Mortgaged Property, or otherwise to
protect Lender’s interests, all as reasonably estimated from time to time by
Lender. The amounts deposited under the preceding sentence are collectively
referred to in this Instrument as the “Imposition Deposits”. The obligations of
Borrower for which the Imposition Deposits are required are collectively
referred to in this Instrument as “Impositions”. The amount of the Imposition
Deposits shall be sufficient to enable Lender to pay each Imposition before the
last date upon which such payment may be made without any penalty or interest
charge being added. Lender shall maintain records indicating how much of the
monthly Imposition Deposits and how much of the aggregate Imposition Deposits
held by Lender are held for the purpose of paying Taxes, insurance premiums and
each other obligation of Borrower for which Imposition Deposits are required.
Any waiver by Lender of the requirement that Borrower remit Imposition Deposits
to Lender may be revoked by Lender, in Lender’s discretion, at any time upon
notice to Borrower.
     (b) Imposition Deposits shall be held in an institution (which may be
Lender, if Lender is such an institution) whose deposits or accounts are insured
or guaranteed by a federal agency. Lender shall not be obligated to open
additional accounts or deposit Imposition Deposits in additional institutions
when the amount of the Imposition Deposits exceeds the maximum amount of the
federal deposit insurance or guaranty. Lender shall apply the Imposition
Deposits to pay Impositions so long as no Event of Default has occurred and is
continuing. Unless applicable law requires, Lender shall not be required to pay
Borrower any interest, earnings or profits on the Imposition Deposits. Borrower
hereby pledges and grants to Lender a security interest in the Imposition
Deposits as additional security for all of Borrower’s obligations under this
Instrument and the other Loan Documents. Any amounts deposited with Lender under
this Section 7 shall not be trust funds, nor shall they operate to reduce the
Indebtedness, unless applied by Lender for that purpose under Section 7(e).
     (c) If Lender receives a bill or invoice for an Imposition, Lender shall
pay the Imposition from the Imposition Deposits held by Lender. Lender shall
have no obligation to pay any Imposition to the extent it exceeds Imposition
Deposits then held by Lender. Lender may pay an Imposition according to any
bill, statement or estimate from the appropriate public office or insurance
company without inquiring into the accuracy of the bill, statement or estimate
or into the validity of the Imposition.
     (d) If at any time the amount of the Imposition Deposits held by Lender for
payment of a specific Imposition exceeds the amount reasonably deemed necessary
by Lender, the excess shall be credited against future installments of
Imposition Deposits. If at any time the amount of the Imposition Deposits held
by Lender for payment of a specific Imposition is less than the amount
reasonably estimated by Lender to be necessary, Borrower shall pay to Lender the
amount of the deficiency within 15 days after notice from Lender.
     (e) If an Event of Default has occurred and is continuing, Lender may apply
any Imposition Deposits, in any amounts and in any order as Lender determines,
in Lender’s discretion, to pay any Impositions or as a credit against the
Indebtedness. Upon payment in full of the Indebtedness, Lender shall refund to
Borrower any Imposition Deposits held by Lender.
     8. COLLATERAL AGREEMENTS. Borrower shall deposit with Lender such amounts
as may be required by any Collateral Agreement and shall perform all other
obligations of Borrower under each Collateral Agreement.
     9. APPLICATION OF PAYMENTS. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 10

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



due and payable at such time, then Lender may apply that payment to amounts then
due and payable in any manner and in any order determined by Lender, in Lender’s
discretion. Neither Lender’s acceptance of an amount which is less than all
amounts then due and payable nor Lender’s application of such payment in the
manner authorized shall constitute or be deemed to constitute either a waiver of
the unpaid amounts or an accord and satisfaction. Notwithstanding the
application of any such amount to the Indebtedness, Borrower’s obligations under
this Instrument and the Note shall remain unchanged.
     10. COMPLIANCE WITH LAWS. Borrower shall comply with all laws, ordinances,
regulations and requirements of any Governmental Authority and all recorded
lawful covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, regulations, requirements and covenants
pertaining to health and safety, construction of improvements on the Mortgaged
Property, fair housing, zoning and land use, and Leases. Borrower also shall
comply with all applicable laws that pertain to the maintenance and disposition
of tenant security deposits. Borrower shall at all times maintain records
sufficient to demonstrate compliance with the provisions of this Section 10.
Borrower shall take appropriate measures to prevent, and shall not engage in or
knowingly permit, any illegal activities at the Mortgaged Property that could
endanger tenants or visitors, result in damage to the Mortgaged Property, result
in forfeiture of the Mortgaged Property, or otherwise materially impair the lien
created by this Instrument or Lender’s interest in the Mortgaged Property.
Borrower represents and warrants to Lender that no portion of the Mortgaged
Property has been or will be purchased with the proceeds of any illegal
activity.
     11. USE OF PROPERTY. Unless required by applicable law, Borrower shall not
(a) except for any change in use approved by Lender, allow changes in the use
for which all or any part of the Mortgaged Property is being used at the time
this Instrument was executed, (b) convert any individual dwelling units or
common areas to commercial use, (c) initiate or acquiesce in a change in the
zoning classification of the Mortgaged Property, or (d) establish any
condominium or cooperative regime with respect to the Mortgaged Property.
     12. PROTECTION OF LENDER’S SECURITY.
     (a) If Borrower fails to perform any of its obligations under this
Instrument or any other Loan Document, or if any action or proceeding is
commenced which purports to affect the Mortgaged Property, Lender’s security or
Lender’s rights under this Instrument, including eminent domain, insolvency,
code enforcement, civil or criminal forfeiture, enforcement of Hazardous
Materials Laws, fraudulent conveyance or reorganizations or proceedings
involving a bankrupt or decedent, then Lender at Lender’s option may make such
appearances, disburse such sums and take such actions as Lender reasonably deems
necessary to perform such obligations of Borrower and to protect Lender’s
interest, including (1) payment of fees and out-of-pocket expenses of attorneys,
accountants, inspectors and consultants, (2) entry upon the Mortgaged Property
to make repairs or secure the Mortgaged Property, (3) procurement of the
insurance required by Section 19, and (4) payment of amounts which Borrower has
failed to pay under Sections 15 and 17.
     (b) Any amounts disbursed by Lender under this Section 12, or under any
other provision of this Instrument that treats such disbursement as being made
under this Section 12, shall be added to, and become part of, the principal
component of the Indebtedness, shall be immediately due and payable and shall
bear interest from the date of disbursement until paid at the “Default Rate”, as
defined in the Note.
     (c) Nothing in this Section 12 shall require Lender to incur any expense or
take any action.

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 11

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



     13. INSPECTION. Lender, its agents, representatives, and designees may make
or cause to be made entries upon and inspections of the Mortgaged Property
(including environmental inspections and tests) during normal business hours, or
at any other reasonable time.
     14. BOOKS AND RECORDS; FINANCIAL REPORTING.
     (a) Borrower shall keep and maintain at all times at the Mortgaged Property
or the management agent’s offices, and upon Lender’s request shall make
available at the Mortgaged Property, complete and accurate books of account and
records (including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property, and copies of all written
contracts, Leases, and other instruments which affect the Mortgaged Property.
The books, records, contracts, Leases and other instruments shall be subject to
examination and inspection at any reasonable time by Lender.
          (b) Borrower shall furnish to Lender all of the following:

  (1)   within 120 days after the end of each fiscal year of Borrower, a
statement of income and expenses for Borrower’s operation of the Mortgaged
Property for that fiscal year, a statement of changes in financial position of
Borrower relating to the Mortgaged Property for that fiscal year and, when
requested by Lender, a balance sheet showing all assets and liabilities of
Borrower relating to the Mortgaged Property as of the end of that fiscal year;  
  (2)   within 120 days after the end of each fiscal year of Borrower, and at
any other time upon Lender’s request, a rent schedule for the Mortgaged Property
showing the name of each tenant, and for each tenant, the space occupied, the
lease expiration date, the rent payable for the current month, the date through
which rent has been paid, and any related information requested by Lender;    
(3)   within 120 days after the end of each fiscal year of Borrower, and at any
other time upon Lender’s request, an accounting of all security deposits held
pursuant to all Leases, including the name of the institution (if any) and the
names and identification numbers of the accounts (if any) in which such security
deposits are held and the name of the person to contact at such financial
institution, along with any authority or release necessary for Lender to access
information regarding such accounts;     (4)   within 120 days after the end of
each fiscal year of Borrower, and at any other time upon Lender’s request, a
statement that identifies all owners of any interest in Borrower and the
interest held by each, if Borrower is a corporation, all officers and directors
of Borrower, and if Borrower is a limited liability company, all managers who
are not members;     (5)   upon Lender’s request, a monthly property management
report for the Mortgaged Property, showing the number of inquiries made and
rental applications received from tenants or prospective tenants and deposits
received from tenants and any other information requested by Lender;

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 12

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



  (6)   upon Lender’s request, a balance sheet, a statement of income and
expenses for Borrower and a statement of changes in financial position of
Borrower for Borrower’s most recent fiscal year; and     (7)   if required by
Lender, a statement of income and expense for the Mortgaged Property for the
prior month or quarter.

     (c) Each of the statements, schedules and reports required by Section 14(b)
shall be certified to be complete and accurate by an individual having authority
to bind Borrower, and shall be in such form and contain such detail as Lender
may reasonably require. Lender also may require that any statements, schedules
or reports be audited at Borrower’s expense by independent certified public
accountants acceptable to Lender.
     (d) If Borrower fails to provide in a timely manner the statements,
schedules and reports required by Section 14(b), Lender shall have the right to
have Borrower’s books and records audited, at Borrower’s expense, by independent
certified public accountants selected by Lender in order to obtain such
statements, schedules and reports, and all related costs and expenses of Lender
shall become immediately due and payable and shall become an additional part of
the Indebtedness as provided in Section 12.
     (e) If an Event of Default has occurred and is continuing, Borrower shall
deliver to Lender upon written demand all books and records relating to the
Mortgaged Property or its operation.
     (f) Borrower authorizes Lender to obtain a credit report on Borrower at any
time.
     (g) If an Event of Default has occurred and Lender has not previously
required Borrower to furnish a quarterly statement of income and expense for the
Mortgaged Property, Lender may require Borrower to furnish such a statement
within 45 days after the end of each fiscal quarter of Borrower following such
Event of Default.
     15. TAXES; OPERATING EXPENSES.
     (a) Subject to the provisions of Section 15(c) and Section 15(d), Borrower
shall pay, or cause to be paid, all Taxes when due and before the addition of
any interest, fine, penalty or cost for nonpayment.
     (b) Subject to the provisions of Section 15(c), Borrower shall pay the
expenses of operating, managing, maintaining and repairing the Mortgaged
Property (including insurance premiums, utilities, repairs and replacements)
before the last date upon which each such payment may be made without any
penalty or interest charge being added.
     (c) As long as no Event of Default exists and Borrower has timely delivered
to Lender any bills or premium notices that it has received, Borrower shall not
be obligated to pay Taxes, insurance premiums or any other individual Imposition
to the extent that sufficient Imposition Deposits are held by Lender for the
purpose of paying that specific Imposition. If an Event of Default exists,
Lender may exercise any rights Lender may have with respect to Imposition
Deposits without regard to whether Impositions are then due and payable. Lender
shall have no liability to Borrower for failing to pay any Impositions to the
extent that any Event of Default has occurred and is continuing, insufficient
Imposition Deposits are held by Lender at the time an Imposition becomes due and
payable or Borrower has failed to provide Lender with bills and premium notices
as provided above.

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 13

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



     (d) Borrower, at its own expense, may contest by appropriate legal
proceedings, conducted diligently and in good faith, the amount or validity of
any Imposition other than insurance premiums, if (1) Borrower notifies Lender of
the commencement or expected commencement of such proceedings, (2) the Mortgaged
Property is not in danger of being sold or forfeited, (3) Borrower deposits with
Lender reserves sufficient to pay the contested Imposition, if requested by
Lender, and (4) Borrower furnishes whatever additional security is required in
the proceedings or is reasonably requested by Lender, which may include the
delivery to Lender of the reserves established by Borrower to pay the contested
Imposition.
     (e) Borrower shall promptly deliver to Lender a copy of all notices of, and
invoices for, Impositions, and if Borrower pays any Imposition directly,
Borrower shall promptly furnish to Lender receipts evidencing such payments.
     16. LIENS; ENCUMBRANCES. Borrower acknowledges that, to the extent provided
in Section 21, the grant, creation or existence of any mortgage, deed of trust,
deed to secure debt, security interest or other lien or encumbrance (a “Lien”)
on the Mortgaged Property (other than the lien of this Instrument) or on certain
ownership interests in Borrower, whether voluntary, involuntary or by operation
of law, and whether or not such Lien has priority over the lien of this
Instrument, is a “Transfer” which constitutes an Event of Default.
     17. PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.
     (a) Borrower (1) shall not commit waste or permit impairment or
deterioration of the Mortgaged Property, (2) shall not abandon the Mortgaged
Property, (3) shall restore or repair promptly, in a good and workmanlike
manner, any damaged part of the Mortgaged Property to the equivalent of its
original condition, or such other condition as Lender may approve in writing,
whether or not insurance proceeds or condemnation awards are available to cover
any costs of such restoration or repair, (4) shall keep the Mortgaged Property
in good repair, including the replacement of Personalty and Fixtures with items
of equal or better function and quality, (5) shall provide for professional
management of the Mortgaged Property by a residential rental property manager
satisfactory to Lender under a contract approved by Lender in writing, and
(6) shall give notice to Lender of and, unless otherwise directed in writing by
Lender, shall appear in and defend any action or proceeding purporting to affect
the Mortgaged Property, Lender’s security or Lender’s rights under this
Instrument. Borrower shall not (and shall not permit any tenant or other person
to) remove, demolish or alter the Mortgaged Property or any part of the
Mortgaged Property except in connection with the replacement of tangible
Personalty.
     (b) If, in connection with the making of the loan evidenced by the Note or
at any later date, Lender waives in writing the requirement of Section 17(a)(5)
above that Borrower enter into a written contract for management of the
Mortgaged Property and if, after the date of this Instrument, Borrower intends
to change the management of the Mortgaged Property, Lender shall have the right
to approve such new property manager and the written contract for the management
of the Mortgaged Property and require that Borrower and such new property
manager enter into an Assignment of Management Agreement on a form approved by
Lender. If required by Lender (whether before or after an Event of Default),
Borrower will cause any Affiliate of Borrower to whom fees are payable for the
management of the Mortgaged Property to enter into an agreement with Lender, in
a form approved by Lender, providing for subordination of those fees and such
other provisions as Lender may require. “Affiliate of Borrower” means any
corporation, partnership, joint venture, limited liability company, limited
liability partnership, trust or individual controlled by, under common control
with, or which controls Borrower (the term “control” for these purposes shall
mean the ability, whether by the ownership of shares or other equity interests,
by

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 14

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



contract or otherwise, to elect a majority of the directors of a corporation, to
make management decisions on behalf of, or independently to select the managing
partner of, a partnership, or otherwise to have the power independently to
remove and then select a majority of those individuals exercising managerial
authority over an entity, and control shall be conclusively presumed in the case
of the ownership of 50% or more of the equity interests).
     18. ENVIRONMENTAL HAZARDS.
     (a) Except for matters covered by a written program of operations and
maintenance approved in writing by Lender (an “O&M Program”) or matters
described in Section 18(b), Borrower shall not cause or permit any of the
following:

  (1)   the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials on or under the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property;     (2)  
the transportation of any Hazardous Materials to, from, or across the Mortgaged
Property;     (3)   any occurrence or condition on the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property, which
occurrence or condition is or may be in violation of Hazardous Materials Laws;
or     (4)   any violation of or noncompliance with the terms of any
Environmental Permit with respect to the Mortgaged Property or any property of
Borrower that is adjacent to the Mortgaged Property.

     The matters described in clauses (1) through (4) above are referred to
collectively in this Section 18 as “Prohibited Activities or Conditions”.
     (b) Prohibited Activities and Conditions shall not include the safe and
lawful use and storage of quantities of (1) pre-packaged supplies, cleaning
materials and petroleum products customarily used in the operation and
maintenance of comparable multifamily properties, (2) cleaning materials,
personal grooming items and other items sold in pre-packaged containers for
consumer use and used by tenants and occupants of residential dwelling units in
the Mortgaged Property; and (3) petroleum products used in the operation and
maintenance of motor vehicles from time to time located on the Mortgaged
Property’s parking areas, so long as all of the foregoing are used, stored,
handled, transported and disposed of in compliance with Hazardous Materials
Laws.
     (c) Borrower shall take all commercially reasonable actions (including the
inclusion of appropriate provisions in any Leases executed after the date of
this Instrument) to prevent its employees, agents, and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions. Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.
     (d) If an O&M Program has been established with respect to Hazardous
Materials, Borrower shall comply in a timely manner with, and cause all
employees, agents, and contractors

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 15

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



of Borrower and any other persons present on the Mortgaged Property to comply
with the O&M Program. All costs of performance of Borrower’s obligations under
any O&M Program shall be paid by Borrower, and Lender’s out-of-pocket costs
incurred in connection with the monitoring and review of the O&M Program and
Borrower’s performance shall be paid by Borrower upon demand by Lender. Any such
out-of-pocket costs of Lender which Borrower fails to pay promptly shall become
an additional part of the Indebtedness as provided in Section 12.
     (e) Borrower represents and warrants to Lender that, except as previously
disclosed by Borrower to Lender in writing:

  (1)   Borrower has not at any time engaged in, caused or permitted any
Prohibited Activities or Conditions;     (2)   to the best of Borrower’s
knowledge after reasonable and diligent inquiry, no Prohibited Activities or
Conditions exist or have existed;     (3)   except to the extent previously
disclosed by Borrower to Lender in writing, the Mortgaged Property does not now
contain any underground storage tanks, and, to the best of Borrower’s knowledge
after reasonable and diligent inquiry, the Mortgaged Property has not contained
any underground storage tanks in the past. If there is an underground storage
tank located on the Property which has been previously disclosed by Borrower to
Lender in writing, that tank complies with all requirements of Hazardous
Materials Laws;     (4)   Borrower has complied with all Hazardous Materials
Laws, including all requirements for notification regarding releases of
Hazardous Materials. Without limiting the generality of the foregoing, Borrower
has obtained all Environmental Permits required for the operation of the
Mortgaged Property in accordance with Hazardous Materials Laws now in effect and
all such Environmental Permits are in full force and effect;     (5)   no event
has occurred with respect to the Mortgaged Property that constitutes, or with
the passing of time or the giving of notice would constitute, noncompliance with
the terms of any Environmental Permit;     (6)   there are no actions, suits,
claims or proceedings pending or, to the best of Borrower’s knowledge after
reasonable and diligent inquiry, threatened that involve the Mortgaged Property
and allege, arise out of, or relate to any Prohibited Activity or Condition; and
    (7)   Borrower has not received any complaint, order, notice of violation or
other communication from any Governmental Authority with regard to air
emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property.

The representations and warranties in this Section 18 shall be continuing
representations and warranties that shall be deemed to be made by Borrower
throughout the term of the loan evidenced by the Note, until the Indebtedness
has been paid in full.

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 16

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



     (f) Borrower shall promptly notify Lender in writing upon the occurrence of
any of the following events:

  (1)   Borrower’s discovery of any Prohibited Activity or Condition;     (2)  
Borrower’s receipt of or knowledge of any complaint, order, notice of violation
or other communication from any Governmental Authority or other person with
regard to present or future alleged Prohibited Activities or Conditions or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property;
and     (3)   any representation or warranty in this Section 18 becomes untrue
after the date of this Agreement.

     Any such notice given by Borrower shall not relieve Borrower of, or result
in a waiver of, any obligation under this Instrument, the Note, or any other
Loan Document.
     (g) Borrower shall pay promptly the costs of any environmental inspections,
tests or audits (“Environmental Inspections”) required by Lender in connection
with any foreclosure or deed in lieu of foreclosure, or as a condition of
Lender’s consent to any Transfer under Section 21, or required by Lender
following a reasonable determination by Lender that Prohibited Activities or
Conditions may exist. Any such costs incurred by Lender (including the fees and
out-of-pocket costs of attorneys and technical consultants whether incurred in
connection with any judicial or administrative process or otherwise) which
Borrower fails to pay promptly shall become an additional part of the
Indebtedness as provided in Section 12. The results of all Environmental
Inspections made by Lender shall at all times remain the property of Lender and
Lender shall have no obligation to disclose or otherwise make available to
Borrower or any other party such results or any other information obtained by
Lender in connection with its Environmental Inspections. Lender hereby reserves
the right, and Borrower hereby expressly authorizes Lender, to make available to
any party, including any prospective bidder at a foreclosure sale of the
Mortgaged Property, the results of any Environmental Inspections made by Lender
with respect to the Mortgaged Property. Borrower consents to Lender notifying
any party (either as part of a notice of sale or otherwise) of the results of
any of Lender’s Environmental Inspections. Borrower acknowledges that Lender
cannot control or otherwise assure the truthfulness or accuracy of the results
of any of its Environmental Inspections and that the release of such results to
prospective bidders at a foreclosure sale of the Mortgaged Property may have a
material and adverse effect upon the amount which a party may bid at such sale.
Borrower agrees that Lender shall have no liability whatsoever as a result of
delivering the results of any of its Environmental Inspections to any third
party, and Borrower hereby releases and forever discharges Lender from any and
all claims, damages, or causes of action, arising out of, connected with or
incidental to the results of, the delivery of any of Lender’s Environmental
Inspections.
     (h) If any investigation, site monitoring, containment, clean-up,
restoration or other remedial work (“Remedial Work”) is necessary to comply with
any Hazardous Materials Law or order of any Governmental Authority that has or
acquires jurisdiction over the Mortgaged Property or the use, operation or
improvement of the Mortgaged Property under any Hazardous Materials Law,
Borrower shall, by the earlier of (1) the applicable deadline required by
Hazardous Materials Law or (2) 30 days after notice from Lender demanding such
action, begin performing the Remedial Work, and thereafter diligently prosecute
it to completion, and shall in any event complete the work by the time required
by applicable Hazardous Materials Law. If Borrower fails to begin on a timely
basis or diligently prosecute any required Remedial Work,

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 17

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



Lender may, at its option, cause the Remedial Work to be completed, in which
case Borrower shall reimburse Lender on demand for the cost of doing so. Any
reimbursement due from Borrower to Lender shall become part of the Indebtedness
as provided in Section 12.
     (i) Borrower shall cooperate with any inquiry by any Governmental Authority
and shall comply with any governmental or judicial order which arises from any
alleged Prohibited Activity or Condition.
     (j) Borrower shall indemnify, hold harmless and defend (i) Lender, (ii) any
prior owner or holder of the Note, (iii) the Loan Servicer, (iv) any prior Loan
Servicer, (v) the officers, directors, shareholders, partners, employees and
trustees of any of the foregoing, and (vi) the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, the
“Indemnitees”) from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including fees and out-of-pocket expenses of attorneys and expert
witnesses, investigatory fees, and remediation costs, whether incurred in
connection with any judicial or administrative process or otherwise, arising
directly or indirectly from any of the following:

  (1)   any breach of any representation or warranty of Borrower in this
Section 18;     (2)   any failure by Borrower to perform any of its obligations
under this Section 18;     (3)   the existence or alleged existence of any
Prohibited Activity or Condition;     (4)   the presence or alleged presence of
Hazardous Materials on or under the Mortgaged Property or any property of
Borrower that is adjacent to the Mortgaged Property; and     (5)   the actual or
alleged violation of any Hazardous Materials Law.

     (k) Counsel selected by Borrower to defend Indemnitees shall be subject to
the approval of those Indemnitees. However, any Indemnitee may elect to defend
any claim or legal or administrative proceeding at the Borrower’s expense.
     (l) Borrower shall not, without the prior written consent of those
Indemnitees who are named as parties to a claim or legal or administrative
proceeding (a “Claim”), settle or compromise the Claim if the settlement
(1) results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of those Indemnitees, satisfactory in form and substance to
Lender; or (2) may materially and adversely affect Lender, as determined by
Lender in its discretion.
     (m) Lender agrees that the indemnity under this Section 18 shall be limited
to the assets of Borrower and Lender shall not seek to recover any deficiency
from any natural persons who are general partners of Borrower.
     (n) Borrower shall, at its own cost and expense, do all of the following:

  (1)   pay or satisfy any judgment or decree that may be entered against any
Indemnitee or Indemnitees in any legal or administrative proceeding incident to
any matters against which Indemnitees are entitled to be indemnified under this
Section 18;

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 18

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



  (2)   reimburse Indemnitees for any expenses paid or incurred in connection
with any matters against which Indemnitees are entitled to be indemnified under
this Section 18; and     (3)   reimburse Indemnitees for any and all expenses,
including fees and out-of-pocket expenses of attorneys and expert witnesses,
paid or incurred in connection with the enforcement by Indemnitees of their
rights under this Section 18, or in monitoring and participating in any legal or
administrative proceeding.

     (o) In any circumstances in which the indemnity under this Section 18
applies, Lender may employ its own legal counsel and consultants to prosecute,
defend or negotiate any claim or legal or administrative proceeding and Lender,
with the prior written consent of Borrower (which shall not be unreasonably
withheld, delayed or conditioned), may settle or compromise any action or legal
or administrative proceeding. Borrower shall reimburse Lender upon demand for
all costs and expenses incurred by Lender, including all costs of settlements
entered into in good faith, and the fees and out-of-pocket expenses of such
attorneys and consultants.
     (p) The provisions of this Section 18 shall be in addition to any and all
other obligations and liabilities that Borrower may have under applicable law or
under other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Section 18 without regard to whether Lender or that
Indemnitee has exercised any rights against the Mortgaged Property or any other
security, pursued any rights against any guarantor, or pursued any other rights
available under the Loan Documents or applicable law. If Borrower consists of
more than one person or entity, the obligation of those persons or entities to
indemnify the Indemnitees under this Section 18 shall be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Section 18 shall
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the lien of this Instrument.
     19. PROPERTY AND LIABILITY INSURANCE.
     (a) Borrower shall keep the Improvements insured at all times against such
hazards as Lender may from time to time require, which insurance shall include
but not be limited to coverage against loss by fire and allied perils, general
boiler and machinery coverage, and business income coverage. Lender’s insurance
requirements may change from time to time throughout the term of the
Indebtedness. If Lender so requires, such insurance shall also include sinkhole
insurance, mine subsidence insurance, earthquake insurance, and, if the
Mortgaged Property does not conform to applicable zoning or land use laws,
building ordinance or law coverage. If any of the Improvements is located in an
area identified by the Federal Emergency Management Agency (or any successor to
that agency) as an area having special flood hazards, and if flood insurance is
available in that area, Borrower shall insure such Improvements against loss by
flood.
     (b) All premiums on insurance policies required under Section 19(a) shall
be paid in the manner provided in Section 7, unless Lender has designated in
writing another method of payment. All such policies shall also be in a form
approved by Lender. All policies of property damage insurance shall include a
non-contributing, non-reporting mortgage clause in favor of, and in a form
approved by, Lender. Lender shall have the right to hold the original policies
or duplicate original policies of all insurance required by Section 19(a).
Borrower shall promptly deliver to Lender a copy of all renewal and other
notices received by Borrower with respect to the policies and all receipts for
paid premiums. At least 30 days prior to the expiration date of a

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 19

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



policy, Borrower shall deliver to Lender the original (or a duplicate original)
of a renewal policy in form satisfactory to Lender.
     (c) Borrower shall maintain at all times commercial general liability
insurance, workers’ compensation insurance and such other liability, errors and
omissions and fidelity insurance coverages as Lender may from time to time
require.
     (d) All insurance policies and renewals of insurance policies required by
this Section 19 shall be in such amounts and for such periods as Lender may from
time to time require, and shall be issued by insurance companies satisfactory to
Lender.
     (e) Borrower shall comply with all insurance requirements and shall not
permit any condition to exist on the Mortgaged Property that would invalidate
any part of any insurance coverage that this Instrument requires Borrower to
maintain.
     (f) In the event of loss, Borrower shall give immediate written notice to
the insurance carrier and to Lender. Borrower hereby authorizes and appoints
Lender as attorney-in-fact for Borrower to make proof of loss, to adjust and
compromise any claims under policies of property damage insurance, to appear in
and prosecute any action arising from such property damage insurance policies,
to collect and receive the proceeds of property damage insurance, and to deduct
from such proceeds Lender’s expenses incurred in the collection of such
proceeds. This power of attorney is coupled with an interest and therefore is
irrevocable. However, nothing contained in this Section 19 shall require Lender
to incur any expense or take any action. Lender may, at Lender’s option,
(1) hold the balance of such proceeds to be used to reimburse Borrower for the
cost of restoring and repairing the Mortgaged Property to the equivalent of its
original condition or to a condition approved by Lender (the “Restoration”), or
(2) apply the balance of such proceeds to the payment of the Indebtedness,
whether or not then due. To the extent Lender determines to apply insurance
proceeds to Restoration, Lender shall do so in accordance with Lender’s
then-current policies relating to the restoration of casualty damage on similar
multifamily properties.
     (g) Lender shall not exercise its option to apply insurance proceeds to the
payment of the Indebtedness if all of the following conditions are met: (1) no
Event of Default (or any event which, with the giving of notice or the passage
of time, or both, would constitute an Event of Default) has occurred and is
continuing; (2) Lender determines, in its discretion, that there will be
sufficient funds to complete the Restoration; (3) Lender determines, in its
discretion, that the rental income from the Mortgaged Property after completion
of the Restoration will be sufficient to meet all operating costs and other
expenses, Imposition Deposits, deposits to reserves and loan repayment
obligations relating to the Mortgaged Property; (4) Lender determines, in its
discretion, that the Restoration will be completed before the earlier of (A) one
year before the maturity date of the Note or (B) one year after the date of the
loss or casualty; and (5) upon Lender’s request, Borrower provides Lender
evidence of the availability during and after the Restoration of the insurance
required to be maintained by Borrower pursuant to this Section 19.
     (h) If the Mortgaged Property is sold at a foreclosure sale or Lender
acquires title to the Mortgaged Property, Lender shall automatically succeed to
all rights of Borrower in and to any insurance policies and unearned insurance
premiums and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such sale or acquisition.
     20. CONDEMNATION.
     (a) Borrower shall promptly notify Lender of any action or proceeding
relating to any condemnation or other taking, or conveyance in lieu thereof, of
all or any part of the Mortgaged

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 20

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



Property, whether direct or indirect (a “Condemnation”). Borrower shall appear
in and prosecute or defend any action or proceeding relating to any Condemnation
unless otherwise directed by Lender in writing. Borrower authorizes and appoints
Lender as attorney-in-fact for Borrower to commence, appear in and prosecute, in
Lender’s or Borrower’s name, any action or proceeding relating to any
Condemnation and to settle or compromise any claim in connection with any
Condemnation. This power of attorney is coupled with an interest and therefore
is irrevocable. However, nothing contained in this Section 20 shall require
Lender to incur any expense or take any action. Borrower hereby transfers and
assigns to Lender all right, title and interest of Borrower in and to any award
or payment with respect to (i) any Condemnation, or any conveyance in lieu of
Condemnation, and (ii) any damage to the Mortgaged Property caused by
governmental action that does not result in a Condemnation.

     (b) Lender may apply such awards or proceeds, after the deduction of
Lender’s expenses incurred in the collection of such amounts, at Lender’s
option, to the restoration or repair of the Mortgaged Property or to the payment
of the Indebtedness, with the balance, if any, to Borrower. Unless Lender
otherwise agrees in writing, any application of any awards or proceeds to the
Indebtedness shall not extend or postpone the due date of any monthly
installments referred to in the Note, Section 7 of this Instrument or any
Collateral Agreement, or change the amount of such installments. Borrower agrees
to execute such further evidence of assignment of any awards or proceeds as
Lender may require.
     21. TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.
     (a) The occurrence of any of the following events shall constitute an Event
of Default under this Instrument:

  (1)   a Transfer of all or any part of the Mortgaged Property or any interest
in the Mortgaged Property;     (2)   a Transfer of a Controlling Interest in
Borrower;     (3)   a Transfer of a Controlling Interest in any entity which
owns, directly or indirectly through one or more intermediate entities, a
Controlling Interest in Borrower;     (4)   a Transfer of all or any part of Key
Principal’s ownership interests (other than limited partnership interests) in
Borrower, or in any other entity which owns, directly or indirectly through one
or more intermediate entities, an ownership interest in Borrower;     (5)   if
Key Principal is an entity, (A) a Transfer of a Controlling Interest in Key
Principal, or (B) a Transfer of a Controlling Interest in any entity which owns,
directly or indirectly through one or more intermediate entities, a Controlling
Interest in Key Principal;     (6)   if Borrower or Key Principal is a trust,
the termination or revocation of such trust; and     (7)   a conversion of
Borrower from one type of legal entity into another type of legal entity,
whether or not there is a Transfer.

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 21

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



     Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.
     (b) The occurrence of any of the following events shall not constitute an
Event of Default under this Instrument, notwithstanding any provision of
Section 21(a) to the contrary:

  (1)   a Transfer to which Lender has consented;     (2)   a Transfer that
occurs by devise, descent, or by operation of law upon the death of a natural
person;     (3)   the grant of a leasehold interest in an individual dwelling
unit for a term of two years or less not containing an option to purchase;    
(4)   a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender;     (5)   the grant of
an easement, if before the grant Lender determines that the easement will not
materially affect the operation or value of the Mortgaged Property or Lender’s
interest in the Mortgaged Property, and Borrower pays to Lender, upon demand,
all costs and expenses incurred by Lender in connection with reviewing
Borrower’s request; and     (6)   the creation of a tax lien or a mechanic’s,
materialman’s or judgment lien against the Mortgaged Property which is bonded
off, released of record or otherwise remedied to Lender’s satisfaction within
30 days of the date of creation.

     (c) Lender shall consent, without any adjustment to the rate at which the
Indebtedness secured by this Instrument bears interest or to any other economic
terms of the Indebtedness, to a Transfer that would otherwise violate this
Section 21 if, prior to the Transfer, Borrower has satisfied each of the
following requirements:

  (1)   the submission to Lender of all information required by Lender to make
the determination required by this Section 21(c);     (2)   the absence of any
Event of Default;     (3)   the transferee meets all of the eligibility, credit,
management and other standards (including any standards with respect to previous
relationships between Lender and the transferee and the organization of the
transferee) customarily applied by Lender at the time of the proposed Transfer
to the approval of borrowers in connection with the origination or purchase of
similar mortgages, deeds of trust or deeds to secure debt on multifamily
properties;     (4)   the Mortgaged Property, at the time of the proposed
Transfer, meets all standards as to its physical condition that are customarily
applied by Lender at the time of the proposed Transfer to the approval of
properties

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 22

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



      in connection with the origination or purchase of similar mortgages on
multifamily properties;     (5)   in the case of a Transfer of all or any part
of the Mortgaged Property, or direct or indirect ownership interests in Borrower
or Key Principal (if an entity), if transferor or any other person has
obligations under any Loan Document, the execution by the transferee or one or
more individuals or entities acceptable to Lender of an assumption agreement
(including, if applicable, an Acknowledgement and Agreement of Key Principal to
Personal Liability for Exceptions to Non-Recourse Liability) that is acceptable
to Lender and that, among other things, requires the transferee to perform all
obligations of transferor or such person set forth in such Loan Document, and
may require that the transferee comply with any provisions of this Instrument or
any other Loan Document which previously may have been waived by Lender;     (6)
  if a guaranty has been executed and delivered in connection with the Note,
this Instrument or any of the other Loan Documents, the Borrower causes one or
more individuals or entities acceptable to Lender to execute and deliver to
Lender a guaranty in a form acceptable to Lender; and     (7)   Lender’s receipt
of all of the following:

  (A)   a non-refundable review fee in the amount of $3,000 and a transfer fee
equal to 1 percent of the outstanding Indebtedness immediately prior to the
Transfer.     (B)   In addition, Borrower shall be required to reimburse Lender
for all of Lender’s out-of-pocket costs (including reasonable attorneys’ fees)
incurred in reviewing the Transfer request, to the extent such expenses exceed
$3,000.

     (d) For purposes of this Section, the following terms shall have the
meanings set forth below:

  (1)   “Initial Owners” means, with respect to Borrower or any other entity,
the persons or entities who on the date of the Note own in the aggregate 100% of
the ownership interests in Borrower or that entity.     (2)   A Transfer of a
“Controlling Interest” shall mean, with respect to any entity, the following:

  (i)   if such entity is a general partnership or a joint venture, a Transfer
of any general partnership interest or joint venture interest which would cause
the Initial Owners to own less than 51% of all general partnership or joint
venture interests in such entity;     (ii)   if such entity is a limited
partnership, a Transfer of any general partnership interest;     (iii)   if such
entity is a limited liability company or a limited liability partnership, a
Transfer of any membership or other ownership

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 23

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



      interest which would cause the Initial Owners to own less than 51% of all
membership or other ownership interests in such entity;     (iv)   if such
entity is a corporation (other than a Publicly-Held Corporation) with only one
class of voting stock, a Transfer of any voting stock which would cause the
Initial Owners to own less than 51% of voting stock in such corporation;     (v)
  if such entity is a corporation (other than a Publicly-Held Corporation) with
more than one class of voting stock, a Transfer of any voting stock which would
cause the Initial Owners to own less than a sufficient number of shares of
voting stock having the power to elect the majority of directors of such
corporation; and     (vi)   if such entity is a trust, the removal, appointment
or substitution of a trustee of such trust other than (A) in the case of a land
trust, or (B) if the trustee of such trust after such removal, appointment or
substitution is a trustee identified in the trust agreement approved by Lender.

  (3)   “Publicly-Held Corporation” shall mean a corporation the outstanding
voting stock of which is registered under Section 12(b) or 12(g) of the
Securities and Exchange Act of 1934, as amended.

     22. EVENTS OF DEFAULT. The occurrence of any one or more of the following
shall constitute an Event of Default under this Instrument:
     (a) any failure by Borrower to pay or deposit when due any amount required
by the Note, this Instrument or any other Loan Document;
     (b) any failure by Borrower to maintain the insurance coverage required by
Section 19;
     (c) any failure by Borrower to comply with the provisions of Section 33;
     (d) fraud or material misrepresentation or material omission by Borrower,
or any of its officers, directors, trustees, general partners or managers, Key
Principal or any guarantor in connection with (A) the application for or
creation of the Indebtedness, (B) any financial statement, rent roll, or other
report or information provided to Lender during the term of the Indebtedness, or
(C) any request for Lender’s consent to any proposed action, including a request
for disbursement of funds under any Collateral Agreement;
     (e) any Event of Default under Section 21;
     (f) the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender’s reasonable judgment, could result in a forfeiture
of the Mortgaged Property or otherwise materially impair the lien created by
this Instrument or Lender’s interest in the Mortgaged Property;
     (g) any failure by Borrower to perform any of its obligations under this
Instrument (other than those specified in Sections 22(a) through (f)), as and
when required, which continues for a period of 30 days after notice of such
failure by Lender to Borrower, but no such notice or grace period shall apply in
the case of any such failure which could, in Lender’s judgment,

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 24

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



absent immediate exercise by Lender of a right or remedy under this Instrument,
result in harm to Lender, impairment of the Note or this Instrument or any other
security given under any other Loan Document;
     (h) any failure by Borrower to perform any of its obligations as and when
required under any Loan Document other than this Instrument which continues
beyond the applicable cure period, if any, specified in that Loan Document; and
     (i) any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable.
     23. REMEDIES CUMULATIVE. Each right and remedy provided in this Instrument
is distinct from all other rights or remedies under this Instrument or any other
Loan Document or afforded by applicable law, and each shall be cumulative and
may be exercised concurrently, independently, or successively, in any order.
     24. FORBEARANCE.
     (a) Lender may (but shall not be obligated to) agree with Borrower, from
time to time, and without giving notice to, or obtaining the consent of, or
having any effect upon the obligations of, any guarantor or other third party
obligor, to take any of the following actions: extend the time for payment of
all or any part of the Indebtedness; reduce the payments due under this
Instrument, the Note, or any other Loan Document; release anyone liable for the
payment of any amounts under this Instrument, the Note, or any other Loan
Document; accept a renewal of the Note; modify the terms and time of payment of
the Indebtedness; join in any extension or subordination agreement; release any
Mortgaged Property; take or release other or additional security; modify the
rate of interest or period of amortization of the Note or change the amount of
the monthly installments payable under the Note; and otherwise modify this
Instrument, the Note, or any other Loan Document.
     (b) Any forbearance by Lender in exercising any right or remedy under the
Note, this Instrument, or any other Loan Document or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of any other
right or remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise of any other right available
to Lender. Lender’s receipt of any awards or proceeds under Sections 19 and 20
shall not operate to cure or waive any Event of Default.
     25. LOAN CHARGES. If any applicable law limiting the amount of interest or
other charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled to the benefit of that law, that
charge is hereby reduced to the extent necessary to eliminate that violation.
The amounts, if any, previously paid to Lender in excess of the permitted
amounts shall be applied by Lender to reduce the principal of the Indebtedness.
For the purpose of determining whether any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower has been
violated, all Indebtedness which constitutes interest, as well as all other
charges levied in connection with the Indebtedness which constitute interest,
shall be deemed to be allocated and spread over the stated term of the Note.
Unless

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 25

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



otherwise required by applicable law, such allocation and spreading shall be
effected in such a manner that the rate of interest so computed is uniform
throughout the stated term of the Note.
     26. WAIVER OF STATUTE OF LIMITATIONS. Borrower hereby waives the right to
assert any statute of limitations as a bar to the enforcement of the lien of
this Instrument or to any action brought to enforce any Loan Document.
     27. WAIVER OF MARSHALLING. Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order in which any or all of
the Mortgaged Property shall be subjected to the remedies provided in this
Instrument, the Note, any other Loan Document or applicable law. Lender shall
have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies. Borrower and any party who now or in the future acquires a security
interest in the Mortgaged Property and who has actual or constructive notice of
this Instrument waives any and all right to require the marshalling of assets or
to require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.
     28. FURTHER ASSURANCES. Borrower shall execute, acknowledge, and deliver,
at its sole cost and expense, all further acts, deeds, conveyances, assignments,
estoppel certificates, financing statements, transfers and assurances as Lender
may require from time to time in order to better assure, grant, and convey to
Lender the rights intended to be granted, now or in the future, to Lender under
this Instrument and the Loan Documents.
     29. ESTOPPEL CERTIFICATE. Within 10 days after a request from Lender,
Borrower shall deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any person designated by Lender, as of the
date of such statement, (i) that the Loan Documents are unmodified and in full
force and effect (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications);
(ii) the unpaid principal balance of the Note; (iii) the date to which interest
under the Note has been paid; (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Instrument or any of the other Loan Documents (or, if the
Borrower is in default, describing such default in reasonable detail);
(v) whether or not there are then existing any setoffs or defenses known to
Borrower against the enforcement of any right or remedy of Lender under the Loan
Documents; and (vi) any additional facts requested by Lender.
     30. GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.
     (a) This Instrument, and any Loan Document which does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
jurisdiction in which the Land is located (the “Property Jurisdiction”).
     (b) Borrower agrees that any controversy arising under or in relation to
the Note, this Instrument, or any other Loan Document shall be litigated
exclusively in the Property Jurisdiction. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
the Note, any security for the Indebtedness, or any other Loan Document.
Borrower irrevocably consents to service, jurisdiction, and venue of such courts
for any such litigation and waives any other venue to which it might be entitled
by virtue of domicile, habitual residence or otherwise.

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 26

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



     31. NOTICE.
     (a) All notices, demands and other communications (“notice”) under or
concerning this Instrument shall be in writing. Each notice shall be addressed
to the intended recipient at its address set forth in this Instrument, and shall
be deemed given on the earliest to occur of (1) the date when the notice is
received by the addressee; (2) the first Business Day after the notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of charges for next Business Day delivery; or (3) the third Business Day
after the notice is deposited in the United States mail with postage prepaid,
certified mail, return receipt requested. As used in this Section 31, the term
“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender is not open for business.
     (b) Any party to this Instrument may change the address to which notices
intended for it are to be directed by means of notice given to the other party
in accordance with this Section 31. Each party agrees that it will not refuse or
reject delivery of any notice given in accordance with this Section 31, that it
will acknowledge, in writing, the receipt of any notice upon request by the
other party and that any notice rejected or refused by it shall be deemed for
purposes of this Section 31 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service.
     (c) Any notice under the Note and any other Loan Document which does not
specify how notices are to be given shall be given in accordance with this
Section 31.
     32. SALE OF NOTE; CHANGE IN SERVICER. The Note or a partial interest in the
Note (together with this Instrument and the other Loan Documents) may be sold
one or more times without prior notice to Borrower. A sale may result in a
change of the Loan Servicer. There also may be one or more changes of the Loan
Servicer unrelated to a sale of the Note. If there is a change of the Loan
Servicer, Borrower will be given notice of the change.
     33. SINGLE ASSET BORROWER. Until the Indebtedness is paid in full, Borrower
(a) shall not acquire any real or personal property other than the Mortgaged
Property and personal property related to the operation and maintenance of the
Mortgaged Property; (b) shall not operate any business other than the management
and operation of the Mortgaged Property; and (c) shall not maintain its assets
in a way difficult to segregate and identify.
     34. SUCCESSORS AND ASSIGNS BOUND. This Instrument shall bind, and the
rights granted by this Instrument shall inure to, the respective successors and
assigns of Lender and Borrower. However, a Transfer not permitted by Section 21
shall be an Event of Default.
     35. JOINT AND SEVERAL LIABILITY. If more than one person or entity signs
this Instrument as Borrower, the obligations of such persons and entities shall
be joint and several.
     36. RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.
     (a) The relationship between Lender and Borrower shall be solely that of
creditor and debtor, respectively, and nothing contained in this Instrument
shall create any other relationship between Lender and Borrower.
     (b) No creditor of any party to this Instrument and no other person shall
be a third party beneficiary of this Instrument or any other Loan Document.
Without limiting the generality of the preceding sentence, (1) any arrangement
(a “Servicing Arrangement”)

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 27

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



between the Lender and any Loan Servicer for loss sharing or interim advancement
of funds shall constitute a contractual obligation of such Loan Servicer that is
independent of the obligation of Borrower for the payment of the Indebtedness,
(2) Borrower shall not be a third party beneficiary of any Servicing
Arrangement, and (3) no payment by the Loan Servicer under any Servicing
Arrangement will reduce the amount of the Indebtedness.
     37. SEVERABILITY; AMENDMENTS. The invalidity or unenforceability of any
provision of this Instrument shall not affect the validity or enforceability of
any other provision, and all other provisions shall remain in full force and
effect. This Instrument contains the entire agreement among the parties as to
the rights granted and the obligations assumed in this Instrument. This
Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought.
     38. CONSTRUCTION. The captions and headings of the sections of this
Instrument are for convenience only and shall be disregarded in construing this
Instrument. Any reference in this Instrument to an “Exhibit” or a “Section”
shall, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Instrument or to a Section of this
Instrument. All Exhibits attached to or referred to in this Instrument are
incorporated by reference into this Instrument. Any reference in this Instrument
to a statute or regulation shall be construed as referring to that statute or
regulation as amended from time to time. Use of the singular in this Agreement
includes the plural and use of the plural includes the singular. As used in this
Instrument, the term “including” means “including, but not limited to.”
     39. LOAN SERVICING. All actions regarding the servicing of the loan
evidenced by the Note, including the collection of payments, the giving and
receipt of notice, inspections of the Property, inspections of books and
records, and the granting of consents and approvals, may be taken by the Loan
Servicer unless Borrower receives notice to the contrary. If Borrower receives
conflicting notices regarding the identity of the Loan Servicer or any other
subject, any such notice from Lender shall govern.
     40. DISCLOSURE OF INFORMATION. Lender may furnish information regarding
Borrower or the Mortgaged Property to third parties with an existing or
prospective interest in the servicing, enforcement, evaluation, performance,
purchase or securitization of the Indebtedness, including trustees, master
servicers, special servicers, rating agencies, and organizations maintaining
databases on the underwriting and performance of multifamily mortgage loans.
Borrower irrevocably waives any and all rights it may have under applicable law
to prohibit such disclosure, including any right of privacy.
     41. NO CHANGE IN FACTS OR CIRCUMSTANCES. All information in the application
for the loan submitted to Lender (the “Loan Application”) and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan Application are complete and accurate in all material
respects. There has been no material adverse change in any fact or circumstance
that would make any such information incomplete or inaccurate.
     42. SUBROGATION. If, and to the extent that, the proceeds of the loan
evidenced by the Note are used to pay, satisfy or discharge any obligation of
Borrower for the payment of money that is secured by a pre-existing mortgage,
deed of trust or other lien encumbering the Mortgaged Property (a “Prior Lien”),
such loan proceeds shall be deemed to have been advanced by Lender at Borrower’s
request, and Lender shall automatically, and without further action on its part,
be subrogated to the rights, including lien priority, of the owner or holder of
the obligation secured by the Prior Lien, whether or not the Prior Lien is
released.

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 28

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



     43. ACCELERATION; REMEDIES. At any time during the existence of an Event of
Default, Lender, at Lender’s option, may declare the Indebtedness to be
immediately due and payable without further demand, and may institute an action
of mortgage foreclosure pursuant to applicable law and proceed to final judgment
and execution thereon for the amount of the Indebtedness (as of the date of such
judgment) and may invoke any other remedies permitted by applicable law or
provided in this Instrument or in any other Loan Document. Lender shall be
entitled to collect all costs and expenses incurred in pursuing such remedies,
including attorneys’ fees, costs of documentary evidence, abstracts and title
reports and the attorneys’ out of pocket expenses described in Paragraph 11 of
the Note. If Lender is the purchaser at the foreclosure sale of the Mortgaged
Property, the foreclosure sale price (Lender’s final bid) shall be applied
against the Indebtedness.
     44. PREPARATION AND FILING OF FINANCING STATEMENTS. Borrower authorizes
Lender to prepare, execute and file, on Borrower’s behalf and without Borrower’s
signature, all financing statements and continuation statements under the
Uniform Commercial Code necessary or appropriate to give notice of, or to
perfect, Lender’s security interest in UCC Collateral.
     45. RELEASE. Upon payment of the Indebtedness, Lender shall release this
Instrument. Borrower shall pay Lender’s reasonable costs incurred in releasing
this Instrument.
     46. WAIVER OF VALUATION AND APPRAISEMENT. Borrower waives all right of
valuation and appraisement.
     47. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) COVENANTS AND
AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER
THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
     ATTACHED EXHIBITS. The following Exhibits are attached to this Instrument:

             
 
  ý   Exhibit A   Description of the Land (required)
 
           
 
  ý   Exhibit B   Modifications to Instrument

     IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or
has caused this Instrument to be signed and delivered by its duly authorized
representative.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 29

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



                      SUNRISE FALL CREEK ASSISTED LIVING, L.L.C., an
      Indiana limited liability company
 
               
 
  By:   Sunrise Senior Living Investments, Inc., a             Virginia
corporation, its sole member                  
 
               
 
      By:   /s/ James S. Pope    
 
               
 
          James S. Pope    
 
          Vice President    

STATE OF VIRGINIA, Fairfax County ss:
     On this 7th day of May, 2008, before me, the undersigned, a Notary Public
in and for said County, personally appeared James S. Pope, Vice President of
Sunrise Senior Living Investments, Inc., a Virginia corporation, sole member of
Sunrise Fall Creek Assisted Living, L.L.C., an Indiana limited liability
company, and acknowledged the execution of the foregoing instrument.
     WITNESS my hand and official seal.
My Commission expires:

         
 
  /s/ Marguerite W. Capen    
 
       
 
  Notary Public    

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 30

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



KEY PRINCIPAL
Sunrise Senior Living, Inc.
7902 Westpark Drive
McLean, Virginia 22102
Attention: General Counsel

              FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page 31

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



EXHIBIT A

[DESCRIPTION OF THE LAND]

                            FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
INDIANA   Form 4015   11/01   Page A-1

Ó 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



EXHIBIT B
MODIFICATIONS TO INSTRUMENT
(Seniors Housing)
          The following modifications are made to the text of the Instrument
that precedes this Exhibit:
     1. Section 1 of the Instrument is hereby amended to add the following
paragraphs at the end thereof:
“(aa) “Accounts” means all money, funds, investment property, accounts, general
intangibles, deposit accounts, chattel paper, documents, instruments, judgments,
claims, settlements of claims, causes of action, refunds, rebates,
reimbursements, reserves, deposits, subsidies, proceeds, products, rents and
profits, now or hereafter arising, received or receivable, from or on account of
the Borrower’s management and operation of the Mortgaged Property as a Seniors
Housing Facility.”
“(bb) “Contract(s)” means any contract or other agreement for the provision of
goods or services at or otherwise in connection with the operation, use or
management of the Mortgaged Property, including cash deposited to secure
performance by parties of their obligations.”
“(cc) “Inventory” means all right, title and interest of Borrower in and to
inventory of every type and description, now owned and hereafter acquired,
including, without limitation, raw materials, work in process, finished goods,
goods returned or repossessed or stopped in transit, goods used for
demonstration, promotion, marketing or similar purposes, property in, on or with
which any of the foregoing may be stored or maintained, all materials and
supplies usable or used or consumed at the Mortgaged Property, and all documents
and documents of title relating to any of the foregoing, together with all
present and future parts, additions, accessories, attachments, accessions,
replacements, replacement parts and substitutions therefore or thereto in any
form whatsoever.”
“(dd) “License(s)” means any operating licenses, certificates of occupancy,
health department licenses, food service licenses, certificates of need,
business licenses, permits, registrations, certificates, authorizations,
approvals, and similar documents required by applicable laws and regulations for
the operation of the Mortgaged Property as a Seniors Housing Facility, including
replacements and additions thereto.”
“(ee) “Operating Lease” means any master lease, operating agreement, operating
lease or similar document, preapproved by Lender, under which control of the
occupancy, use, operation, maintenance and administration of the Mortgaged
Property as a Seniors Housing Facility has been granted to any individual or
entity other than the Borrower.”
“(ff) “Operator” means any qualified and licensed (if so required by the
applicable laws of the Property Jurisdiction) individual or entity obligated
under the terms of an Operating Lease with the Borrower.”

          Seniors Housing Modifications to Instrument   Form 4075   Page B-2    
          05-05   © 2000-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



“(gg) “Seniors Housing Facility” means a residential housing facility which
qualifies as “housing for older persons” under the Fair Housing Amendments Act
of 1988 and the Housing for Older Persons Act of 1995 comprised of assisted
living units and Alzheimer’s/dementia care units.”
“(hh) “Third Party Payments” means all payments and the rights to receive such
payments from Medicaid programs or similar federal, state or local programs,
boards, bureaus or agencies, and from residents, private insurers or others.”
     2. Section 1(g) of the Instrument is hereby amended to add the following
sentence at the end thereof:
“The term “Hazardous Materials” shall also include any medical products or
devices, including, but not limited to, those materials defined as “medical
waste” or “biological waste” under relevant statutes or regulations pertaining
to any Hazardous Materials Law.”
     3. Section 1(o) of the Instrument is hereby amended to add the following
sentence at the end thereof:
“The term “Leases” shall also include any residency, occupancy, admission and
care agreements pertaining to residents of the Mortgaged Property and any
Operating Lease.”
     4. Section 1(s) of the Instrument is hereby amended:
          A) to revise subsection (14) to read as follows:
“(14) all resident and tenant security deposits, entrance fees, application
fees, processing fees, community fees and any other amounts or fees deposited by
any resident or tenant upon execution of a Lease which have not been forfeited
by the resident or tenant; and”
and
          B) to add the following subsections (16), (17), (18) and (19) at the
end thereof
“(16) all payments due, or received, from residents, second party charges added
to base rental income, base and/or additional meal sales, commercial operations
located on the Mortgaged Property or provided as a service to the residents of
the Mortgaged Property, rental from guest suites, seasonal lease charges,
furniture leases, and laundry services, and any and all other services provided
to residents in connection with the Mortgaged Property, and any and all other
personal property on the Mortgaged Property, excluding personal property
belonging to residents of the Mortgaged Property (other than Personalty
belonging to Borrower);”
“(17) subject to applicable law and regulations, all Licenses and Contracts
relating to the operation and authority to operate the Mortgaged Property as a
Seniors Housing Facility;”

          Seniors Housing Modifications to Instrument   Form 4075   Page B-3    
          05-05   © 2000-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



“(18) all Third Party Payments arising from the operation of the Mortgaged
Property as a Seniors Housing Facility, utility deposits, unearned premiums,
accrued, accruing or to accrue under insurance policies now or hereafter
obtained by the Borrower and all proceeds of any conversion of the Mortgaged
Property or any part thereof including, without limitation, proceeds of hazard,
property, flood and title insurance and all awards and compensation for the
taking by eminent domain, condemnation or otherwise, of all or any part of the
Mortgaged Property or any easement therein;” and
“(19) all of Borrower’s Accounts and Inventory.”
     5. Section 1(v) of the Instrument is hereby amended to add the following
sentence at the end thereof:
“The term “Personalty” shall also include all personal property currently owned
or acquired by Borrower after the date hereof used in connection with the
ownership and operation of the Mortgaged Property as a Seniors Housing Facility,
all kitchen or restaurant supplies and facilities, dining room supplies and
facilities, medical supplies and facilities, leasehold improvements, or related
furniture and equipment, together with all present and future parts, additions,
accessories, replacements, attachments, accessions, replacement parts and
substitutions therefor, and the proceeds thereof (cash and non-cash including
insurance proceeds) and any other equipment, supplies or furniture owned by
Borrower and leased to any third party service provider or any Operator under
any Operating Lease, use, occupancy, or lease agreements, as well as all
Licenses, to the extent permitted by applicable law and regulations, including
replacements and additions thereto.”
     6. Section 1(x) of the Instrument is hereby amended to provide as follows:
“Rents” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, including rent paid
under any Operating Lease, subsidy payments received from any sources (including
but not limited to payments under any Housing Assistance Payments Contract),
parking fees, laundry and vending machine income and fees and charges for food,
healthcare, and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, security deposits, entrance fees, application
fees, processing fees, community fees and any other amounts or fees forfeited by
any resident or tenant, together with and including all proceeds from any
private insurance for residents to cover rental charges and charges for services
at or in connection with the Mortgaged Property, and the right to Third Party
Payments due for the rents or services of residents at the Mortgaged Property.
Each of the foregoing shall be considered “Rents” for the purposes of the
actions and rights set forth in Section 3 of this Instrument.
     7. Section 3(b) of the Instrument is hereby amended to add the following
sentence at the end thereof:
“After an Event of Default, Lender is further authorized to give notice to all
Third Party Payment payors (other than governmental entities) at Lender’s
option, instructing them to pay all Third Party Payments which would be
otherwise paid to

          Seniors Housing Modifications to Instrument   Form 4075   Page B-4    
          05-05   © 2000-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



Borrower to Lender, to the extent permitted by law. In the case of Third Party
Payments from Third Party Payment payors which are governmental entities,
including Medicaid, Lender and Borrower have executed a Depositary Agreement of
even date herewith which establishes special procedures for the receipt and
disposition of the Third Party Payments.”
     8. Section 3(c) of the Instrument is hereby amended to add the following
sentence at the end thereof:
“In order to induce Lender to lend funds hereunder, Borrower (together with any
Operator or manager of the Mortgaged Property; provided such Operator or manager
is compensated for its services in accordance with the operating lease or
management agreement, as applicable, for the Mortgaged Property and the Loan
Documents) hereby agrees upon the occurrence of an Event of Default and at the
option of Lender, that it shall continue to provide all necessary services
required under any Operating Lease or applicable licensing or regulatory
requirements and shall fully cooperate with Lender and any receiver as may be
appointed by a court, in performing these services and agrees to arrange for an
orderly transition to a replacement operator, manager or provider of the
necessary services, and to execute promptly all applications, assignments,
consents and documents requested by Lender to facilitate such transition.”
     9. The first sentence in Section 4(b) of the Instrument is hereby amended
to add the following at the end thereof:
“, with the exception of any Operating Lease.”
     10. Section 4(e) of the Instrument is hereby amended to state as follows:
“Borrower shall, promptly upon Lender’s request, deliver to Lender an executed
copy of each residential Lease then in effect. All Leases for residential
dwelling units shall be on forms approved by Lender, shall be for initial terms
of at least six months and not more than two years, and shall not include
options to purchase. Up to five percent (5%) of the licensed beds at the
Mortgaged Property may be used for respite care. If customary in the applicable
market, residential Leases with a month-to-month term or with terms of less than
six months may be permitted with Lender’s prior written consent.”
     11. The first sentence in Section 4(f) of the Instrument is hereby amended
to add the following at the end thereof:
“with the exception of any Operating Lease which has previously been approved by
Lender.”
     12. Section 4 of the Instrument is hereby amended to add the following as
Section 4(h):
“Any Operating Lease is and shall be subject and subordinate in all respects to
the liens, terms, covenants and conditions of the Instrument and the other Loan
Documents, and to all renewals, modifications, consolidations, replacements and
extensions thereof, and to all advances heretofore made or which may hereafter
be made pursuant to the Instrument (including all sums advanced for the purposes
of (x) protecting or further securing the lien of the Instrument, curing
defaults by Borrower

          Seniors Housing Modifications to Instrument   Form 4075   Page B-5    
          05-05   © 2000-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



under the Loan Documents or for any other purposes expressly permitted by the
Instrument or (y) constructing, renovating, repairing, furnishing, fixturing or
equipping the Mortgaged Property.”
     13. Section 11 of the Instrument is hereby amended to add the following
sentences at the end thereof:
“Borrower acknowledges that as of the date of this Instrument, Borrower and the
Mortgaged Property are not certified to participate in the Medicaid assisted
living waiver program administered by the Property Jurisdiction (“Program”).
Borrower covenants and agrees that it will notify Lender in writing 30 days
prior to Borrower’s submission of its request to participate in the Program, and
will provide Lender with copies of all correspondence and documentation received
from the Property Jurisdiction or any authorizing entity concerning its
submission. In the event the Mortgaged Property or Borrower becomes eligible to
participate in the Program, Borrower agrees to execute then-current Fannie Mae
forms of Medicaid reserve agreement and depositary agreement as Lender may
require.”
“Borrower further covenants and agrees that it shall not permit more than 20% of
its effective gross income to be derived from units relying on Medicaid
payments. If by reason of applicable law or regulation more than 20% of
effective gross income becomes derived from units relying on Medicaid payments,
the Borrower shall diligently and expeditiously take all reasonable steps
necessary to bring the Mortgaged Property into compliance with the preceding
sentence to the extent permissible by applicable law or regulation. Borrower
further covenants and agrees that it shall limit the use and occupancy of the
Mortgaged Property to residents that meet the standards for independent living
or assisted living, and that it shall not accept residents that require skilled
nursing care or permit residents requiring skilled nursing care to remain at the
Mortgaged Property as a routine matter.”
     14. Section 12(a) of the Instrument is hereby amended to add the following
at the end thereof:
“and, (5) payments for any required licensing fees, permits, or other expenses
related to the operation of the Mortgaged Property as a Seniors Housing Facility
by or on behalf of the Lender, any fines or penalties that may be assessed
against the Mortgaged Property, any costs incurred to bring the Mortgaged
Property into full compliance with applicable codes and regulatory requirements,
and any fees or costs related to Lender’s employment of any operator or service
provider for the Mortgaged Property.”
     15. Section 14(b) of the Instrument is hereby deleted in its entirety and
replaced with the following:
“(b) Subject to federal, state and local laws and regulations applicable to
resident and tenant privacy, including but not limited to the Health Insurance
Portability and Accountability Act (“HIPAA”) (collectively the “Privacy Laws”),
Borrower shall furnish to Lender all of the following:”

  “(1)    within 30 days after the end of each fiscal quarter, a statement of
income and expenses for Borrower’s or any Operator’s operation of

          Seniors Housing Modifications to Instrument   Form 4075   Page B-6    
          05-05   © 2000-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



      the Mortgaged Property for that quarter, a statement of changes in
financial position of Borrower relating to the Mortgaged Property for that
quarter and a balance sheet showing all assets and liabilities of Borrower
relating to the Mortgaged Property as of the end of that quarter;”

  “(2)    within 90 days after the end of each twelve consecutive month fiscal
year, a statement of income and expenses for Borrower’s or any Operator’s
operation of the Mortgaged Property for that fiscal year, prepared in accordance
with generally accepted accounting principles (“GAAP”), a statement of changes
in financial position of Borrower relating to the Mortgaged Property for that
fiscal year, and a balance sheet showing all assets and liabilities of Borrower
relating to the Mortgaged Property as of the end of that fiscal year;”     “(3) 
  within 30 days after the end of each quarter of Borrower, and at any other
time upon Lender’s request, a rent schedule for the Mortgaged Property showing
the name of each resident and tenant, and for each resident and tenant, the
space occupied, the lease expiration date, the rent payable for the current
month, the date through which rent has been paid, any income attributable to
additional resident services, and any related information requested by Lender;”

  “(4)    within 120 days after the end of each fiscal year of Borrower, and at
any other time upon Lender’s request, an accounting of all security deposits
held pursuant to all Leases, including the name of the institution (if any) and
the names and identification numbers of the accounts (if any) in which such
security deposits are held and the name of the person to contact at such
financial institution, along with any authority or release necessary for Lender
to access information regarding such accounts;”     “(5)    within 120 days
after the end of each fiscal year of Borrower, and at any other time upon
Lender’s request, a statement that identifies all owners of any interest in
Borrower and the interest held by each, if Borrower is a corporation, all
officers and directors of Borrower, and if Borrower is a limited liability
company, all managers who are not members;”     “(6)    upon Lender’s request, a
monthly property management report for the Mortgaged Property, showing the
number of inquiries made and rental applications received from residents or
prospective residents and deposits received from residents and any other
information requested by Lender;”     “(7)    if required by Lender, a statement
of income and expense for the Mortgaged Property for the prior month or
quarter;”     “(8)    “within 10 days of Borrower’s receipt, copies of all
inspection reports, surveys, reviews, and certifications prepared by, for, or on
behalf of any licensing or regulatory authority relating to the

          Seniors Housing Modifications to Instrument   Form 4075   Page B-7    
          05-05   © 2000-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



      Mortgaged Property and any legal actions, orders, notices, or reports
relating to the Mortgaged Property issued by the applicable regulatory or
licensing authorities;”     “(9)    upon the request of Lender, copies of all
reports relating to the services and operations of the Mortgaged Property,
including, if applicable, Medicaid cost reports and records relating to account
balances due to or from Medicaid or any private insurer; and”     “(10)   
within 10 days of submission by Borrower, copies of all incident reports
submitted to any liability insurance carrier, which may result in a loss of more
than $25,000.00, or any elderly affairs, regulatory or licensing authority.”

     16. Section 17(a)(5) is hereby amended to state the following:
“shall provide for professional management of the Mortgaged Property as a
Seniors Housing Facility either by Borrower, an Operator under an Operating
Lease approved by Lender in writing, or a management company engaged either by
the Borrower or any Operator under a Contract approved by Lender in writing.”
     17. Section 17(a) of the Instrument is hereby amended to add the following
sentence at the end thereof:
“Borrower further covenants and agrees that it shall maintain and operate the
Mortgaged Property as a Seniors Housing Facility at all times in accordance with
the standards required by any applicable Licenses and as required by any
regulatory authority, that it shall maintain in good standing all Licenses, and
that it shall cause to renew and extend all such required Licenses, and shall
not fail to take any action necessary to keep all such Licenses in good standing
and full force and effect. Borrower will immediately provide Lender with any
notice or order of a violation which may otherwise have an adverse impact on the
Mortgaged Property, its operations or its compliance with licensing and
regulatory requirements.”
     18. Section 17 of the Instrument is hereby amended to add the following as
subsection (c):
“Borrower has entered into the Contracts previously identified to Lender for the
provision of goods or services, at or otherwise in connection with the
operation, use or management of the Mortgaged Property. Borrower may in the
future enter into Contracts for the provision of additional goods or services at
or otherwise in connection with the operation, use or management of the
Mortgaged Property. Until Lender gives notice to Borrower of Lender’s exercise
of its rights under this Instrument, Borrower shall have all rights, power and
authority granted to Borrower under any Contract (except as otherwise limited by
this subsection or any other provision of this Instrument), including the right,
power and authority to modify the terms of any Contract or extend or terminate
any Contract, with the exception of any Operating Lease. Upon the occurrence of
an Event of Default and at the option of Lender, the permission given to
Borrower pursuant to the preceding sentence to exercise all rights, power and
authority under Contracts shall terminate. Upon Lender’s delivery of notice to
Borrower of an Event of

          Seniors Housing Modifications to Instrument   Form 4075   Page B-8    
          05-05   © 2000-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



Default, Lender shall immediately have all rights, powers and authority granted
to Borrower under any Contract, including the right, power and authority to
modify the terms of, extend or terminate any such Contract. Borrower hereby
represents and warrants and agrees with Lender that: (1) the Contracts are
assignable and no previous assignment of Borrower’s interest in the Contracts
has been made; (2) the Contracts are in full force and effect in accordance with
their respective terms and there are no defaults thereunder; (3) Borrower shall
fully perform all of its obligations under the Contracts, and Borrower agrees
not to (A) assign, sell, pledge, transfer, mortgage or otherwise encumber its
interests in any of the Contracts so long as this Instrument is in effect, or
(B) consent to any transfer, assignment or other disposition thereof without the
written approval of Lender or (C) amend or modify any Contract without the prior
written approval of Lender after an Event of Default; and (4) each Contract
entered into by Borrower subsequent to the date hereof, the average annual
consideration of which, directly or indirectly, is at least $20,000, shall
provide: (i) that it shall be terminable for cause; and (ii) that it shall be
terminable, at Lender’s option, upon the occurrence of an Event of Default.
     19. Section 18(b) of the Instrument is hereby amended to add the following
sentence at the end thereof:
“Prohibited Activities and Conditions also shall not include the safe and lawful
use and storage of medical products and devices customarily used in the
operation of a Seniors Housing Facility.”
     20. Section 19(c) is hereby amended to provide as follows:
“Borrower shall maintain or cause any Operator to maintain at all times
commercial professional liability and general liability insurance, workers’
compensation insurance, and such other insurance as Lender may require from time
to time.”
     21. Section 21(a) of the Instrument is hereby amended to add the following
Sections (8) and (9) at the end thereof:
“(8) a Transfer or change in the holder of the Licenses authorizing the
Mortgaged Property to operate as a Seniors Housing Facility; and”
“(9) a Transfer of the Borrower’s or any Operator’s respective interest(s) in
any Operating Lease.”
     22. Section 22 of the Instrument is hereby amended to add the following as
Sections 22 (g), (h), (i) and (j):
“(g) any failure by Borrower, Operator or any manager (as applicable) to comply
with the use and licensing requirements set forth in Sections 10 and 11”;
“(h) any loss by Borrower, Operator or any manager (as applicable) of any
License or other legal authority necessary to operate the Mortgaged Property as
a Seniors Housing Facility, or any failure by Borrower, Operator or any manager
(as applicable) to comply strictly with any consent order or decree or to
correct, within the time deadlines set by any federal, state or local licensing
agency, any deficiency where such failure results, or under applicable laws and
regulations, is

          Seniors Housing Modifications to Instrument   Form 4075   Page B-9    
          05-05   © 2000-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



reasonably likely to result, in an action by such agency with respect to the
Mortgaged Property that may have a material adverse effect on the income and
operations of the Mortgaged Property or Borrower’s interest in the Mortgaged
Property, including, without limitation, a termination, revocation or suspension
of any applicable Licenses, necessary for the operation of the Mortgaged
Property as a Seniors Housing Facility”;
“(i) if, without the consent of Lender, Borrower, Operator or any manager (as
applicable):

  “(i)    ceases to operate the Mortgaged Property as a Seniors Housing
Facility;”     “(ii)    ceases to provide such kitchens, separate bathrooms, and
areas for eating, sitting and sleeping in each independent living or assisted
living unit or at a minimum, central bathing facilities for Alzheimer’s/dementia
care, as are provided as of the date of this Instrument;”     “(iii)    ceases
to provide other facilities and services normally associated with independent
living or assisted living units, including, without limitation, (A) central
dining services providing up to three meals per day, (B) periodic housekeeping,
(C) laundry services, (D) customary transportation services, and (E) social
activities;”     “(iv)    provides or contracts for skilled nursing care for any
of the units;”     “(v)    leases or holds available for lease to commercial
tenants non-residential space (i.e., space other than the units, dining areas,
activity rooms, lobby, parlors, kitchen, mailroom, marketing/management offices)
exceeding ten percent (10%) of the net rental area; or”     “(vi)    takes any
action or permits to exist any condition that causes the Mortgaged Property to
be no longer classified as housing for older persons pursuant to the Fair
Housing Amendments Act of 1988 and the Housing for Older Persons Act of 1995”;
and

“(j) a default under any Operating Lease or under the Subordination, Assignment
and Security Agreement executed by Borrower, Operator and Lender in connection
with this Loan which continues beyond any applicable cure period, or the
termination of any Operating Lease without Lender’s prior written approval.”
          23. The former Sections 22(g), (h) and (i) are hereby amended to be
Sections 22 (k), (l) and (m), respectively and are amended to read as follows:
“(k) any failure by Borrower to perform any of its obligations under this
Instrument (other than those specified in Sections 22(a) through (j)), as and
when

          Seniors Housing Modifications to Instrument   Form 4075   Page B-10  
            05-05   © 2000-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



required, which continues for a period of 30 days after written notice of such
failure by Lender to Borrower, but no such notice or grace period shall apply in
the case of any such failure which could, in Lender’s judgment, absent immediate
exercise by Lender of a right or remedy under this Instrument, result in harm to
Lender, impairment of the Note or this Instrument or any other security given
under any other Loan Document;”
“(l) any failure by Borrower to perform any of its obligations as and when
required under any Loan Document other than this Instrument which continues
beyond the applicable cure period, if any, specified in that Loan Document; and”
“(m) any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable.”
     24. Section 43 of the Instrument is hereby amended to add the following
sentences at the end thereof:
“In addition to the remedies set forth herein and elsewhere in this Instrument,
upon an Event of Default Lender shall be entitled to mandate the use of a
lockbox bank account or other depositary account, to be maintained under the
control and supervision of Lender, for all income of the Mortgaged Property,
including, but not limited to, Rents, service charges, insurance payments and
Third Party Payments. Lender may, upon an Event of Default, cause the removal of
Borrower, Operator or any manager (as applicable) from any Mortgaged Property
operations. Until such time as Lender has located a replacement operator,
Borrower, the acting Operator or manager shall continue to provide all required
services to maintain the Mortgaged Property in full compliance with all
licensing and regulatory requirements as a Seniors Housing Facility. Borrower
acknowledges that its failure to perform or to cause the performance of this
service shall constitute a form of waste of the Mortgaged Property, causing
irreparable harm to Lender and the Mortgaged Property, and shall constitute
sufficient cause for the appointment of a receiver.”
     25. The following new Section is added to the Instrument after the last
numbered Section:
     “48. BORROWER’S REPRESENTATIONS AND WARRANTIES. In addition to any other
representations and warranties contained in this Instrument, Borrower hereby
represents and warrants to Lender as follows:”
“(a) The Mortgaged Property is duly licensed as a Residential Care Facility and
is in all respects otherwise legally authorized to operate the Mortgaged
Property as a Seniors Housing Facility, under the applicable laws of the
Property Jurisdiction.”
“(b) Borrower and the Mortgaged Property (and the operation thereof) are in
compliance in all material respects with the applicable provisions of all laws,
statutes, regulations, ordinances, orders, standards, restrictions and rules of
any federal, state or local government or quasi-government body, agency, board
or authority having jurisdiction over the operation of the Mortgaged Property,
including, without limitation: (i) health care and fire safety codes;
(ii) design and construction requirements, (iii) laws regulating the handling
and disposal of medical or biological

          Seniors Housing Modifications to Instrument   Form 4075   Page B-11  
            05-05   © 2000-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



waste; (iv) the applicable provisions of Seniors Housing Facility laws, rules,
regulations and published interpretations thereof to which the Borrower or the
Mortgaged Property is subject; (v) privacy, security and billing standards such
as those set forth in HIPAA, and (vi) all criteria established to classify the
Mortgaged Property as housing for older persons under the Fair Housing
Amendments Act of 1988 and the Housing for Older Persons Act of 1995;”
“(c) If required, Borrower has a current provider agreement under any and all
applicable federal, state and local laws for reimbursement: (a) to a Seniors
Housing Facility; or (b) for other type of care provided at such facility. There
is no decision not to renew any provider agreement related to the Mortgaged
Property, nor is there any action pending or threatened to impose alternative,
interim or final sanctions with respect to the Mortgaged Property;”
“(d) Borrower and the Mortgaged Property are not subject to any proceeding, suit
or investigation by any federal, state or local government or quasi-government
body, agency, board authority or any other administrative or investigative body
which may result in the imposition of a fine or an alternative, interim or final
sanction, or which would have a material adverse effect on Borrower or the
operation of the Mortgaged Property, or which would result in the appointment of
a receiver or manager or would result in the revocation, transfer, surrender,
suspension or other impairment of the Licenses for the Mortgaged Property to
operate as a Seniors Housing Facility;”
“(e) Upon Lender’s request and subject to Privacy Laws, copies of resident care
agreements and resident occupancy agreements shall be provided to Lender. All
resident records at the Mortgaged Property are true and correct in all material
respects;”
“(f) Neither the execution and delivery of the Note, the Instrument or the Loan
Documents, Borrower’s performance thereunder, nor the recordation of the
Instrument will adversely affect the Licenses necessary for the operation of the
Mortgaged Property as a Seniors Housing Facility in the Property Jurisdiction;”
“(g) Borrower is not a participant in any federal program whereby any federal,
state or local, government or quasi-governmental body, agency, board or other
authority may have the right to recover funds by reason of the advance of
federal funds. Borrower has received no notice, and is not aware of any
violation of applicable antitrust laws of any federal, state or local,
government or quasi-government body, agency, board or other authority; and,”
“(h) Except as otherwise specifically disclosed to the Lender in writing, in the
event any existing Operating Lease or management agreement is terminated or
Lender acquires the Mortgaged Property through foreclosure or otherwise, neither
Borrower, Lender, any subsequent operator or manager, nor any subsequent
purchaser (through foreclosure or otherwise) must obtain a certificate of need
from any applicable state health care regulatory authority or agency (other than
giving such notice required under the applicable state law or regulation) prior
to applying for any applicable License necessary for the operation of the
Mortgaged Property as a Seniors Housing Facility, provided that no service or
unit complement is changed.”
          26. All capitalized terms used in this Exhibit not specifically
defined herein shall have the meanings set forth in the text of the Instrument
that precedes this Exhibit.

          Seniors Housing Modifications to Instrument   Form 4075   Page B-12  
            05-05   © 2000-2005 Fannie Mae

 



--------------------------------------------------------------------------------



 



EXHIBIT B
MODIFICATIONS TO INSTRUMENT
(Additional Modifications)
The following modifications are made to the text of the Instrument that precedes
this Exhibit:

1.   Section 1(s)(15) is deleted in its entirety and replaced with the
following: “all goodwill relating to any of the Mortgaged Property.”   2.  
Section 1(v) is modified by adding after the word “specifications” and before
the word “and” the following: “but only for use with respect to the maintenance
of the Improvements and not for use in connection with the sale of the Mortgaged
Property or to build other improvements”.   3.   The fourth sentence of
Section 2 is amended to delete the period at the end thereof and to add at the
end thereof the following: “, provided Borrower may lease office equipment and
other equipment used in the normal course of business provided the total cost of
such leased equipment shall not exceed $75,000 at any one time.”   4.   The
first sentence of Section 3(b) is amended to add the word “shall” after the
phrase “compromise Rents and” and to change the word “directs” to “direct”.   5.
  The second sentence of Section 3(c) is amended to delete the period at the end
thereof and to add to the end thereof the following, “except community fees paid
upon the initial occupancy of the Mortgaged Property by residents thereof.”   6.
  Section 3(d) of the Instrument is hereby amended to add the word “reasonable”
between the first occurrence of the words “its” and “discretion” in the first
sentence.   7.   The period at the end of the first sentence of Section 4(f) is
deleted and there is added at the end thereof: “except for leases (i) with gross
annual rents that do not exceed $15,000 and (ii) which cover 1,000 rentable
square feet or less, copies of which are provided to Lender simultaneously with
the execution thereof, provided that the lessee and its business and
non-residential use of a portion of the Mortgaged Property are consistent with
managing senior housing and assisted living facilities as determined by Lender
(“De Minimis Leases”).   8.   The period at the end of the second sentence of
Section 4(f) is deleted and there is added at the end thereof: “except De
Minimis Leases with copies of such modifications extensions or terminations
provided to Lender simultaneously with the execution thereof.”   9.  
Section 4(g) is modified by deleting the period at the end thereof and adding
the following “, except for community fees paid upon the initial occupancy of
the Mortgaged Property by residents thereof.”.   10.   Section 7 of the
Instrument is hereby modified to add the following new subsection 7(f):

          FANNIE MAE MULTIFAMILY INSTRUMENT -
INDIANA   Form 4015   11/01   Page B-13                   © 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



     “(f) Conditional Waiver Of Impounds. Notwithstanding the foregoing
provisions of this Section 7, Lender hereby conditionally waives the requirement
of such Imposition Deposits for insurance premiums and Taxes pursuant to
Section 7(a)(2) and 7(a)(3) above; provided, that:

  (i)   Borrower provides Lender with annual proof of payment of insurance
premiums and Taxes (in the form of a paid invoice) no later than ten (10) days
prior to the date such Taxes are due or the expiration of the insurance policy,
as applicable. Further, Lender shall have the right to examine Borrower’s
records relating to the payment of Taxes, insurance and other expenses of the
Property upon reasonable notice from Lender. Lender shall have the right to
retain a professional property tax service to monitor Borrower’s payment of
Taxes, and Borrower agrees to pay to Lender the cost of engaging such tax search
service firm;     (ii)   The Lender’s annual property inspections show that the
Property is in good condition;     (iii)   No change to, or replacement of, any
insurance policy shall be made by Borrower without the express written consent
of Lender; provided, however, that Borrower shall be permitted to change
insurance carriers so long as the material terms of the insurance policy remain
the same, the new insurance policy complies with all requirements of the Loan
Documents, and the Lender is named as an additional insured;     (iv)   In the
event of any Event of Default, whether monetary or non-monetary, the suspension
of the collection of monthly Imposition Deposits will automatically terminate
and Borrower shall, on the first day of the month following notice by Lender,
and throughout the remaining loan term resume and continue to pay Imposition
Deposits;     (v)   If a Transfer of the Property occurs, Imposition Deposits
will automatically and immediately be reinstated; and     (vi)   The Lender, in
its sole discretion, retains the right to reinstate monthly Imposition Deposits
at any time. In the event Lender exercises this right to reinstate the
collection of monthly Imposition Deposits, Borrower shall, on the first month
following notice by Lender, and throughout the remaining loan term resume and
continue to pay Imposition Deposits.”

11.   Section 13 is modified by adding after the word “hours,” and before the
word “or” in the last line, the following: “upon reasonable notice (except when
Lender determines in its sole discretion that failure to give notice is
necessary to protect the security afforded Lender by this Instrument”.   12.  
Section 15(c) is modified by deleting the period after the word “payable.” in
the sixth line and adding the words “upon notification thereof to Borrower.”  
13.   Sections 18(b), 19(f) and 21(c)(4) are modified by changing the word
“multifamily” to the phrase “seniors housing facility”.

          FANNIE MAE MULTIFAMILY INSTRUMENT -
INDIANA   Form 4015   11/01   Page B-14                   © 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



14.   The third sentence of Section 18(g) is amended by deleting the period at
the end thereof and adding to the end thereof the following, “unless such
Environmental Inspections are paid for by Borrower, in which case Lender shall
make available to Borrower copies of any written results of such Environmental
Inspections provided to Lender at Borrower’s written request.”   15.  
Section 18(k) is deleted in its entirety and restated as follows:       “Counsel
selected by Borrower to defend Indemnitees shall be subject to the approval of
those Indemnitees. Notwithstanding the foregoing, any Indemnitee may, in its
sole and absolute discretion and at Borrower’s expense, engage its own attorneys
and other professionals to defend or assist it in the event any such Indemnitee
determines that the defense as conducted by Borrower is not proceeding or being
conducted in a satisfactory manner or that a conflict of interest exists between
any of the parties represented by Borrower’s counsel in such action or
proceeding, and, at the option of any Indemnitee, its attorneys shall thereafter
control the resolution of claim or proceeding.”   16.   Section 18(m) is amended
to add after the word “natural persons” the words “or entities”.   17.  
Section 18(n)(3) is modified by adding after the word “including” and before the
word “fees” the word “reasonable”.   18.   Section 18(o) is modified by adding
after the word “the” and before the word “fees” in the last sentence, the word
“reasonable”.   19.   Section 19(a) is modified by (a) adding after the word
“require” in the second line, the words “in writing”, and (b) adding after the
word “requires” and before the comma in the third sentence, the words “by
written notice to Borrower”.   20.   Section 19(b) is modified by (a) deleting
the fourth sentence and (b) deleting the last sentence and replacing it with the
following:       “At least 30 days prior to the expiration date of a policy,
Borrower shall deliver to Lender (i) with respect to property insurance, an
Acord 28, version 2003/10, or other certification acceptable to Lender,
evidencing the renewal of the policy and (ii) with respect to liability
insurance, an Acord 25, or other certification acceptable to Lender, evidencing
the renewal of the policy.”   21.   Section 19(g) is modified by (a) adding at
the end of item (2), the following: “or Borrower deposits with the Lender funds
sufficient in Lender’s sole determination to complete the Restoration”, and
(b) deleting the words “one year before” in item 4(A).   22.   Section 21(b) is
amended by (i) deleting the word “and” at the end of subsection (b)(5), (ii)
adding “; and” at the end of subsection (b)(6) and (iii) adding the following
new subsection (b)(7):       “(7) the sale or transfer of stock in a
Publicly-Held Corporation.”

          FANNIE MAE MULTIFAMILY INSTRUMENT -
INDIANA   Form 4015   11/01   Page B-15                   © 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



23.   Section 22(k) is amended by adding after the words “failure by Lender to
Borrower,” and before the words, “but no such notice or grace”, the words,
“provided Borrower shall be afforded such additional time as is reasonably
necessary to cure such failure, not to exceed 60 days if Borrower commences to
cure such failure in the initial 30 day period and proceeds diligently and in
good faith to cure the same within such additional 60 days”.   24.   The
parenthetical appearing in Section 22(k) is amended to read as follows: “(other
than those specified in Sections 22(a) through (f) and (n) through (p))”.   25.
  Section 22 is amended to add the following as Sections 22 (n), (o) and (p):  
    “(n) any failure of Key Principal to maintain on a quarterly basis cash and
Cash Equivalents of not less than $25,000,000.00. As used herein, the term “Cash
Equivalents” means

(i) securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States having maturities of not more than twelve (12) months from the
date of acquisition; and
(ii) certificates of deposit, time deposits, demand deposits, Eurodollar time
deposits, repurchase agreements, reverse repurchase agreements, or bankers’
acceptances, having in each case a term of not more than twelve (12) months,
issued by any commercial bank having membership in the FDIC, or by any U.S.
commercial lender (or any branch or agency of a non-U.S. bank licensed to
conduct business in the U.S.) having combined capital and surplus of not less
than $100,000,000 whose short-term securities are rated at least A-1 by Standard
& Poor’s Corporation or P-1 by Moody’s Investors Service, Inc.; and
(iii) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Corporation or P-1 by Moody’s Investors Service, Inc. and in either case having
a term of not more than twelve (12) months; and
(iv) tax-exempt municipal (A) commercial paper with a minimum rating of MIG-1 or
VMIG-1 by Moody’s Investors Service, Inc. or A-1 by Standard & Poor’s
Corporation and (B) notes and bonds with a minimum rating of Aa by Moody’s
Investors Service, Inc. or AA by Standard & Poor’s Corporation.
(o) any failure of Key Principal to maintain on a quarterly basis its Net Worth
so that it is not less than $100,000,000.00. As used herein, the term “Net
Worth” means, as of any specified date, the excess of the Key Principal’s assets
over the Key Principal’s liabilities, determined in accordance with GAAP on a
consolidated basis, provided that all real property shall be valued on an
undepreciated basis.
(p) any failure by Borrower to comply with the requirements of Paragraph 25(c)
of the Note.”

          FANNIE MAE MULTIFAMILY INSTRUMENT -
INDIANA   Form 4015   11/01   Page B-16                   © 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



26.   The last sentence of Section 40 is amended in its entirety to read as
follows: “Borrower, but not Sunrise Senior Living, Inc., a Delaware corporation,
irrevocably waives any and all rights it may have under applicable law to
prohibit such disclosure, including any right of privacy.”

          FANNIE MAE MULTIFAMILY INSTRUMENT -
INDIANA   Form 4015   11/01   Page B-17                   © 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



EXHIBIT B
MODIFICATIONS TO INSTRUMENT
(Cross-Default and Cross Collateralization)
          The following modifications are made to the text of the Instrument
that precedes this Exhibit:

  1.   The following new Sections are added to the Instrument after the last
numbered Section:         “49. CROSS-DEFAULT AND CROSS COLLATERALIZATION.

     (a) The entity that owns a Controlling Interest in Borrower also owns a
Controlling Interest in the owner of each of the multifamily properties
described on Exhibit C to this Instrument (each, excluding Borrower, an
“Owner”). All of the properties described on Exhibit C, together with the
Mortgaged Property, are referred to herein individually and collectively as the
“Owner’s Projects". Lender has extended a loan to each Owner, each loan being
secured by a Multifamily Mortgage or Deed of Trust, Assignment of Rents and
Security Agreement (a “Security Instrument”) against one of the other Owner’s
Projects.
     (b) Borrower acknowledges that Lender is unwilling to extend the loan
evidenced by the Note (the “Loan”) unless all of the Owner’s Projects will be
treated as a single project through the imposition of cross-collateralization,
cross-default and release provisions as set forth herein below.
     (c) Borrower hereby agrees and consents that as additional security to
Lender, each of the Owner’s Projects shall be subject to the lien of Lender’s
Security Instrument for each of the other of the Owner’s Projects, and that each
of the respective Owner’s Projects shall collateralize the other Owner’s
Projects as follows: all Mortgaged Property (as defined in the respective
Security Instrument) for each of the Owner’s Projects shall be considered part
of the “Mortgaged Property” under this Instrument, and shall be collateral under
this Instrument and the Loan Documents.
     (d) Borrower hereby agrees and consents that upon the occurrence of an
Event of Default under the Security Instrument securing one of the Owner’s
Projects, then an Event of Default shall exist under this Instrument with
respect to the Mortgaged Property and the other Owner’s Projects. No notice
shall be required to be given to the Borrower in connection with such Event of
Default. In the event of an Event of Default under the Security Instrument with
respect to any one of the Owner’s Projects, Lender shall have the right, in its
sole and absolute discretion, to exercise and perfect any and all rights in and
under the Loan Documents with regard to any or all of the other Owner’s
Projects, including, but not limited to, an acceleration of one or all of the
Notes and the sale of one or all of the Owner’s Projects in accordance with the
terms of the respective Security Instrument. No notice, except as may be
required by the respective Security Instrument, shall be required to be given to
Borrower in connection with Lender’s exercise of any and all of its rights after
an Event of Default has occurred.
     (e) Borrower may request that Lender make a determination whether any of
the Owner’s Projects may be released from the cross-default and cross-

          Cross-Default and Cross-Collateralization
   Modification to Instrument (Multi-Project/Multi-Note)   Form 4068   11/01  
Page B-18                   © 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



collateral provisions of this Section if (i) an Owner proposes to pay off an
individual loan held by Lender and secured by one of the Owner’s Projects, or
(ii) an Owner proposes to sell one of the Owner’s Projects and have the Owner’s
loan on that project assumed by a buyer acceptable to Lender. Upon such request
from Borrower, Lender shall consent to the release of the Owner’s Project from
the cross-default and cross-collateral provisions of this Section, provided:
     (1) During the period that ends on the day immediately preceding the third
anniversary of the date of the Note, the remaining loans to Borrower and Owners
secured by the remaining Owner’s Projects that are not requested to be released
have, in the aggregate, a minimum overall 1.40 debt service coverage, based on
the remaining Owner’s Projects’ collective Net Operating Income for the
12 months of operation immediately prior to Borrower’s request for such release
and a fixed interest rate of 5.92% per annum;
     (2) During the period that commences on the fourth anniversary of the Note,
the remaining loans to Borrower and Owners secured by the remaining Owner’s
Projects that are not requested to be released have, in the aggregate, a minimum
overall 1.45 debt service coverage, based on the remaining Owner’s Projects’
collective Net Operating Income for the 12 months of operation immediately prior
to Borrower’s request for such release and a fixed interest rate of 5.92% per
annum;
     (3) If the Owner’s loan is to be assumed by a buyer acceptable to and
approved by Lender, and the Owner’s loan is in a fixed-rate mode, the assumed
loan must also have a minimum 1.40 debt service coverage, based on that
project’s Net Operating Income for the 12 months of operation immediately prior
to Borrower’s request for such release and a fixed interest rate of 5.92% per
annum;
     (4) If the Owner’s loan is to be assumed by a buyer acceptable to and
approved by Lender, and the Owner’s loan is in a variable-rate mode, the assumed
loan must also have a minimum debt service coverage determined by Lender at the
time of the proposed assumption of such Owner’s loan;
     (5) Not more than thirty percent (30%) of the aggregate unpaid principal
balance of the remaining loans to Borrower and Owners is secured by Owner’s
Projects located in a single state; and
     (6) Not more than sixty-five percent (65%) of the aggregate unpaid
principal amount of the remaining loans to Borrower and Owners is secured by
Owner’s Projects located in the states of Indiana, Michigan and Ohio.
For purposes of (1) and (2) of this paragraph (e), “Net Operating Income” is
defined as:
     (i) the lesser of the actual rents collected for the 12 month period (net
of any concession) or 95% of the gross potential rental income for the 12 month
period; plus

          Cross-Default and Cross-Collateralization
   Modification to Instrument (Multi-Project/Multi-Note)   Form 4068   11/01  
Page B-19                   © 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



     (ii) the actual laundry income (coin operated machines), cable and alarm
fees, application fees, late fees and forfeited deposits for the 12 month
period; less
     (iii) the greater of the actual operating expenses for the 12 month period
(including the required Replacement Reserves funding for the period) or the
operating expenses used by Lender in its final underwriting (including
Replacement Reserves), increased at the rate of 3% per annum.
     (f) Notwithstanding any provision of this Section to the contrary, Borrower
shall not be permitted to request a release of any of the Owner’s Projects from
the cross-default and cross-collateral provisions of this Section if, at the
time of such request, a default or Event of Default under any of the loans held
by Lender on any of the Owner’s Projects. No release of any of the Owner’s
Projects from the cross-default and cross-collateral provisions of this Section
shall be permitted by Lender unless Borrower has paid all costs and expenses of
Lender incurred in connection with its processing of the requested release,
including, without limitation, all title endorsement premiums, recording fees,
inspection fees, and attorney fees.”
     50. EXHIBIT C. Exhibit C is attached to this Instrument.

          Cross-Default and Cross-Collateralization
   Modification to Instrument (Multi-Project/Multi-Note)   Form 4068   11/01  
Page B-20                   © 1997-2001 Fannie Mae

 



--------------------------------------------------------------------------------



 



EXHIBIT C

OWNER’S PROJECTS

      Property   Location
SUNRISE OF ALBUQUERQUE
  Albuquerque NM
SUNRISE OF ANN ARBOR
  Ann Arbor MI
SUNRISE OF AUGUSTA
  Augusta GA
SUNRISE OF COLORADO SPRINGS
  Colorado Springs CO
SUNRISE OF ENGLEWOOD
  Englewood OH
SUNRISE OF FAIRFAX
  Fairfax VA
SUNRISE OF FALL CREEK
  Indianapolis IN
SUNRISE OF FORT WAYNE
  Fort Wayne IN
SUNRISE OF KENWOOD
  Cincinnati OH
SUNRISE OF MONROEVILLE
  Monroeville PA
SUNRISE OF OAKWOOD
  Dayton OH
SUNRISE OF SOUTH CHARLOTTE
  Charlotte NC
SUNRISE OF WEST HARTFORD
  West Hartford CT
SUNRISE OF WILLOW LAKE
  Indianapolis IN
SUNRISE OF WOOSTER
  Wooster OH
VIRGINIA BEACH ESTATES
  Virginia Beach VA

 



--------------------------------------------------------------------------------



 



I affirm under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law.
/s/                              
Prepared by, and after recording
return to:
David J. McPherson, Esquire
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122

 



--------------------------------------------------------------------------------



 



SCHEDULE TO EXHIBIT 10.1
     In accordance with the instructions to Item 601 of Regulation S-K, the
multifamily notes for the other 15 borrowers have been omitted. A list of
properties, borrowers, property locations and the principal amounts relating to
the omitted multifamily notes is set forth below. Other terms of the omitted
multifamily notes are substantially the same as Exhibit 10.1.

                  Property   Borrower   Location   Loan Amount
Sunrise of Albuquerque
  Karrington of Albuquerque Ltd.   NM   $ 10,331,867  
Sunrise of Ann Arbor
  Sunrise Ann Arbor Assisted Living, L.L.C.   MI   $ 11,579,505  
Sunrise of Augusta
  Sunrise Augusta Assisted Living Limited Partnership   GA   $ 3,680,843  
Sunrise of Colorado Springs
  Karrington of Colorado Springs Ltd.   CO   $ 6,425,140  
Sunrise of Englewood
  Karrington of Englewood Ltd.   OH   $ 6,150,000  
Sunrise of Fairfax *
  Sunrise Fairfax Assisted Living, L.L.C.   VA   $ 940,800  
Sunrise of Fort Wayne
  Sunrise Fort Wayne Assisted Living, L.L.C.   IN   $ 5,757,000  
Sunrise of Kenwood
  Karrington of Kenwood Ltd.   OH   $ 9,132,224  
Sunrise of Monroeville
  Sunrise Monroeville Assisted Living, L.L.C.   PA   $ 6,875,500  
Sunrise of Oakwood
  Karrington of Oakwood Ltd. Liability Co.   OH   $ 2,643,045  
Sunrise of South Charlotte
  Sunrise South Charlotte NC Senior Living, LLC   NC   $ 4,847,758  
Virginia Beach Estates
  Sunrise Virginia Beach Estates, LLC   VA   $ 6,300,000  
Sunrise of West Hartford
  Sunrise West Hartford Assisted Living, L.L.C.   CT   $ 8,875,350  
Sunrise of Willow Lake
  Sunrise Willow Lake Assisted Living, L.L.C.   IN   $ 7,800,000  
Sunrise of Wooster *
  Sunrise Wooster Assisted Living, L.L.C.   OH   $ 4,800,000  

 
* - Ground Lease Properties

 